Exhibit 10.3

 



 

Amended and Restated Credit Agreement

Dated as of October 29, 2014

among

Franklin Street Properties Corp.,
as the Borrower,

Bank of Montreal,
as Administrative Agent,

and

The Other Lenders Party Hereto

BMO Capital Markets,
PNC Bank, National Association,
as Joint Bookrunners and Joint Lead Arrangers,

PNC Bank, National Association,
as Syndication Agent

and

Capital One, N.A.,
as Documentation Agent

 

 

 

 

Table of Contents

Section Heading Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section
1.01. Defined Terms 1 Section 1.02. Other Interpretive Provisions 28 Section
1.03. Accounting Terms 29 Section 1.04. Rounding 29 Section 1.05. Times of Day
29 Section 1.06. Reserved 29       ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS 30       Section 2.01. Loans 30 Section 2.02. Borrowings, Conversions
and Continuations of Loans 30 Section 2.03. Intentionally Omitted 31 Section
2.04. Prepayments 32 Section 2.05. Reserved 32 Section 2.06. Reserved 32 Section
2.07. Reserved 32 Section 2.08. Repayment of Loans 32 Section 2.09. Interest 32
Section 2.10. Reserved 33 Section 2.11. Computation of Interest and Fees 33
Section 2.12. Evidence of Debt 33 Section 2.13. Payments Generally;
Administrative Agent’s Clawback 34 Section 2.14. Sharing of Payments by Lenders
36 Section 2.15. Reserved 36 Section 2.16. Increase in Commitments 36 Section
2.17. Reserved 38 Section 2.18. Defaulting Lenders 38       ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 39       Section 3.01. Taxes 39 Section 3.02.
Illegality 43 Section 3.03. Inability to Determine Rates 44 Section 3.04.
Increased Costs 44 Section 3.05. Compensation for Losses 46 Section 3.06.
Mitigation Obligations; Replacement of Lenders 46 Section 3.07. Survival 47    
  ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 47       Section 4.01.
Conditions of Initial Credit Extension 47 Section 4.02. Conditions to all Credit
Extensions 49

-i-

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 50       Section 5.01. Existence,
Qualification and Power 50 Section 5.02. Authorization; No Contravention 50
Section 5.03. Governmental Authorization; Other Consents 50 Section 5.04.
Binding Effect 50 Section 5.05. Financial Statements; No Material Adverse Effect
51 Section 5.06. Litigation 51 Section 5.07. No Default 51 Section 5.08.
Ownership of Property; Liens 52 Section 5.09. Environmental Compliance 52
Section 5.10. Insurance 52 Section 5.11. Taxes 52 Section 5.12. ERISA Compliance
53 Section 5.13. Subsidiaries; Other Equity Investments 54 Section 5.14. Margin
Regulations; Investment Company Act 54 Section 5.15. Disclosure 54 Section 5.16.
Compliance with Laws 54 Section 5.17. Taxpayer Identification Number 55 Section
5.18. OFAC; Anti Corruption Laws; PATRIOT Act 55 Section 5.19. REIT Status 55
Section 5.20. Solvency 55 Section 5.21. Eligible Unencumbered Property Pool
Properties 55       ARTICLE VI AFFIRMATIVE COVENANTS 57       Section 6.01.
Financial Statements 57 Section 6.02. Certificates; Other Information 58 Section
6.03. Notices 60 Section 6.04. Payment of Taxes 60 Section 6.05. Preservation of
Existence, Etc 60 Section 6.06. Maintenance of Properties 61 Section 6.07.
Maintenance of Insurance 61 Section 6.08. Compliance with Laws 61 Section 6.09.
Books and Records 61 Section 6.10. Inspection Rights 61 Section 6.11. Use of
Proceeds 62 Section 6.12. Subsidiary Guarantors 62 Section 6.13. REIT Status 63
Section 6.14. Reserved 63 Section 6.15. Material Contracts 63 Section 6.16.
Further Assurances 63       ARTICLE VII NEGATIVE COVENANTS 64       Section
7.01. Liens 64 Section 7.02. Investments 64 Section 7.03. Indebtedness 64

-ii-

 

 

Section 7.04. Fundamental Changes 65 Section 7.05. Dispositions 65 Section 7.06.
Reserved 66 Section 7.07. Change in Nature of Business 66 Section 7.08.
Transactions with Affiliates 66 Section 7.09. Burdensome Agreements 66 Section
7.10. Use of Proceeds 67 Section 7.11. Financial Covenants 67 Section 7.12.
Organizational Documents 68 Section 7.13. Sanctions 68 Section 7.14. Sale
Leasebacks 68 Section 7.15. Prepayments of Indebtedness 69 Section 7.16. Changes
in Accounting 69       ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 69      
Section 8.01. Events of Default 69 Section 8.02. Remedies Upon Event of Default
72 Section 8.03. Application of Funds 72       ARTICLE IX ADMINISTRATIVE AGENT
73       Section 9.01. Appointment and Authority 73 Section 9.02. Rights as a
Lender 73 Section 9.03. Exculpatory Provisions 73 Section 9.04. Reliance by
Administrative Agent 74 Section 9.05. Delegation of Duties 75 Section 9.06.
Resignation of Administrative Agent 75 Section 9.07. Non Reliance on
Administrative Agent and Other Lenders 76 Section 9.08. No Other Duties, Etc. 76
Section 9.09. Administrative Agent May File Proofs of Claim 76 Section 9.10.
Release of Subsidiary Guarantors 77       ARTICLE X MISCELLANEOUS 77      
Section 10.01. Amendments, Etc. 77 Section 10.02. Notices; Effectiveness;
Electronic Communication 78 Section 10.03. No Waiver; Cumulative Remedies;
Enforcement 80 Section 10.04. Expenses; Indemnity; Damage Waiver 81 Section
10.05. Payments Set Aside 83 Section 10.06. Successors and Assigns 83 Section
10.07. Treatment of Certain Information; Confidentiality 88 Section 10.08. Right
of Setoff 89 Section 10.09. Interest Rate Limitation 89 Section 10.10.
Counterparts; Integration; Effectiveness 89 Section 10.11. Survival of
Representations and Warranties 90 Section 10.12. Severability 90

-iii-

 

 

Section 10.13. Replacement of Lenders 90 Section 10.14. Governing Law;
Jurisdiction; Etc. 91 Section 10.15. Waiver of Jury Trial 92 Section 10.16. No
Advisory or Fiduciary Responsibility 92 Section 10.17. Electronic Execution of
Assignments and Certain Other Documents 93 Section 10.18. USA PATRIOT Act 93
Section 10.19. Time of the Essence 93 Section 10.20. Entire Agreement 93 Section
10.21. Release of Wholly Owned Subsidiaries of Borrower 93

 

      Schedule 1 — Released Borrower Entities Schedule 2.01 — Commitments and
Applicable Percentages Schedule 5.05 — Supplement to Interim Financial
Statements Schedule 5.06 — Litigation Schedule 5.09 — Environmental Disclosure
Items Schedule 5.12(d) — Pension Plan Obligations Schedule 5.13 — Subsidiaries;
Other Equity Investments Schedule 5.21 — Eligible Unencumbered Property Pool
Properties Schedule 7.02(g) — Investments Schedule 7.08 — Transactions with
Affiliates Schedule 7.09 — Negative Pledges Schedule 10.02 — Administrative
Agent’s Office; Certain Addresses for Notices Schedule 10.06(b)(v) — Competitors
of Borrower       Exhibit A — Form of Loan Notice Exhibit B — Form of Opinion
Matters Exhibit D — Note Exhibit E — Form of Compliance Certificate Exhibit F-1
— Form of Assignment and Assumption Exhibit F-2 — Form of Administrative
Questionnaire Exhibit G — Form of Subsidiary Guaranty Exhibit H — Intentionally
Omitted Exhibit I-1 — Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-2 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-3 —
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-4 — Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

 

-iv-

 



Amended and Restated Credit Agreement

This Amended and Restated Credit Agreement (“Agreement”) is entered into as of
October 29, 2014 among Franklin Street Properties Corp., a Maryland corporation
(the “Borrower”), each lender from time to time party hereto either as a result
of such party’s execution of this Agreement as a “Lender” as of the date hereof
or as a result of such party being made a “Lender” hereunder by virtue of an
executed Assignment and Assumption (collectively, the “Lenders” and
individually, a “Lender”) and Bank of Montreal, as Administrative Agent.

A.   The Borrower, certain of Borrower’s Wholly-Owned Subsidiaries, Bank of
Montreal, as administrative agent, and certain Lenders are parties to a Credit
Agreement dated as of August 26, 2013 (the “Original Credit Agreement”), which
Original Credit Agreement provides, among other things, for a term loan to be
made by the Lenders to the borrowers thereunder in the principal amount of
$220,000,000.00.

B.   The parties hereto have requested that the Original Credit Agreement be
amended and restated in its entirety to provide, among other things, for the
Borrower to become the sole borrower and changes to certain financial covenants.

C.   The term loan made on the August 26, 2013 closing date under the Original
Credit Agreement is fully advanced and remains outstanding under this Agreement.

Now, Therefore, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend and restate
the Original Credit Agreement in its entirety effective as of the date hereof to
read as follows:

Article I

Definitions and Accounting Terms

   Section 1.01.   Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of Borrower,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

 

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

Anti-Corruption Laws” means all laws, rules and regulation of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement, and giving effect to any subsequent assignments
permitted hereunder. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Borrower’s Credit Rating pursuant to the following grid:





Level



Credit Rating Eurodollar
Rate
Margin and
Letters of
Credit


Base Rate
Margin I A-/A3 (or higher) 105.0 bps 5.0 bps II BBB+/Baa1 115.0 bps 15.0 bps III
BBB/Baa2 135.0 bps 35.0 bps IV BBB-/Baa3 165.0 bps 65.0 bps V <BBB-/Baa3 215.0
bps 115.0 bps

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate will be determined based on the higher
rating. During any period that the Borrower only has one Credit Rating, then the
Applicable Rate will be determined based on that Credit Rating. During any
period that the Borrower has no Credit Rating, then the Applicable Rate will be
determined based on Level V of the grid immediately above. Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

-2-

 

 

“Arranger” means Bank of Montreal, acting under its trade name BMO Capital
Markets, in its capacity as sole bookrunner and sole lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bank of America Loan Documents” means that certain Second Amended and Restated
Credit Agreement dated as of the date hereof by and among, inter alia, Borrower
and Bank of America, N.A. and the documents, instruments and agreements in
connection therewith.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate, or its equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate), and (c) the one-month Eurodollar Rate plus 1.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BMO” means Bank of Montreal and its successors.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

-3-

 

 

“Borrowing” means a borrowing consisting of a Loan and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalization Rate” means seven percent (7.0%) for each CBD or Urban Infill
Property and seven and one-half percent (7.50%) for each Suburban Property.

“Capital Reserve” means for any period and with respect to a Property (other
than any Projects Under Development), an amount equal to the product of (i) the
gross leaseable area contained in such Property (in square feet), multiplied by
(ii) $0.30 per annum.

“Cash Collateral” has the meaning set forth in clause (vi) of the definition of
Permitted Liens.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-2 or the equivalent thereof or from Moody’s is at
least P-2 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than two (2) years from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate commercial
paper or notes issued by, or guaranteed by, any domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within one (1) year of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which any Consolidated Party shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).

“CBD or Urban Infill Property” means (a) any Property listed on Schedule 5.21
and identified as a CBD or Urban Infill Property, or (b) any other improved
Property which is located in markets with characteristics similar to those
identified in clause (a) and is designated by the Agent and the Borrower as a
CBD or Urban Infill Property from time to time.

-4-

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, promulgation, implementation, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority (including, without limitation, all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act regardless of the date enacted, adopted or issued).
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.

“Change of Control” means: (a) an event or series of related events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b)   an event or series of events by which during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

-5-

 

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Parties” means a collective reference to Borrower and its
consolidated Subsidiaries, as determined in accordance with GAAP; and
“Consolidated Party” means any one of them. Sponsored REITS shall be deemed not
included as Consolidated Parties under this Agreement and the Loan Documents.

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Credit Rating” means the rating assigned by a Rating Agency to the Borrower or
to senior unsecured long term Indebtedness of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) any
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

-6-

 

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in
Section 4.02 (which condition precedent, together with any applicable default,
shall be specifically identified in such writing) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order imposing Sanctions; (b) named
as a “Specially Designated National and Blocked Person” (an “SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (the “SDN List”)
or is otherwise the subject of any Sanctions; or (c) in which a Person on the
SDN List has 50% or greater ownership interest or that is otherwise controlled
by an SDN.

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

“Documentation Agent” means Compass Bank and PNC Bank, National Association.,
each in its capacity as documentation agent, or any successor documentation
agent.

“Dollar” and “$” mean lawful money of the United States.

-7-

 

 

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses for such period (but including syndication fees), plus (b) any
amount which, in the determination of net income for such period pursuant to
clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense under GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP for
such period plus (c) the Consolidated Parties’ Equity Percentage of the above
attributable to Unconsolidated Affiliates.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Unencumbered Property Pool” means, collectively, Properties of the
Borrower and its Wholly-Owned Subsidiaries and any 1031 Intermediary (other than
unimproved land) each of which Properties meets the following criteria:

1.   The Property is 100% fee owned (or ground leased) by Borrower or any
Wholly-Owned Subsidiary or any 1031 Intermediary (ground leases to be
Financeable Ground Leases approved by the Administrative Agent in its reasonable
discretion, provided, however, that ground leases of real property ancillary to
the primary use of a Property (such as a ground lease of parking facilities
ancillary to a Property owned in fee by a Borrower) shall not require approval
by the Administrative Agent);

 

2.   The Property is primarily an industrial, office, flex, or apartment
property;

 

3.   The Property is located in the continental United States;

 

4.   The Property or ownership thereof is not subject to any Liens or Negative
Pledges except for liens (and under documents related thereto) specified in
subsections (i)-(v), inclusive, of the definition of Permitted Liens and the
owner of the Property does not have any Recourse Indebtedness (unless such owner
is Borrower);

 

5.   The owner of the Property has the right to sell, transfer or dispose of
such Property, provided that if any such Property is subject to a Financeable
Ground Lease approved by Administrative Agent the owner shall be deemed to have
the right to sell, transfer or dispose of such Property if the lessor is
required to approve of or consent to any sale, transfer or disposition based on
reasonable objective criteria as to the creditworthiness or line of business of
the transferee or delivery of customary assignment and assumption agreements
from the transferor and transferee; and

 

6.   The Property is free of all structural defects or major architectural
deficiencies, title defects, Environmental Liability or other adverse matters
that would materially impair the value of the Property.

-8-

 

 

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with regard to Releases or noise emissions in violation of
Environmental Laws or any other alleged violation of Environmental Laws
affecting any Consolidated Party or any of their respective Properties.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows: (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974.

-9-

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurodollar Rate = Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

If the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

Where,

“Eurodollar Base Rate” means: (a) for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
on the applicable Bloomberg Screen page (or such other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the USD-LIBOR-Reference Bank Rate; and

-10-

 

 

   (b)   for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch (or if the Administrative Agent has no
London Branch, then the London Branch of any major US national banking
association reasonably selected by the Administrative Agent) to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest based on clause (a) of
the definition of Eurodollar Base Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Subsidiary (i) that holds title to
assets which are collateral for any Secured Indebtedness of such Subsidiary or
which is a Subsidiary that is a single asset entity and has incurred or assumed
Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying or
otherwise being liable for the Indebtedness of any other person pursuant to
(x) any document, instrument or agreement evidencing such Secured Indebtedness
or Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness or Nonrecourse Indebtedness.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in addition to
or in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or by any jurisdiction as a result of a
present or former

-11-

 

 

connection between such recipient and the jurisdiction imposing such Tax (or any
political subdivision thereof), other than any such connection arising solely
from such recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 3.01(e),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a)(ii) or (c) and (e)
any Taxes imposed under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated June 27, 2013, among Borrower,
Administrative Agent and Arranger as amended or supplemented from time to time.

-12-

 

 

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of Borrower, without duplication, the sum of (a) Interest
Expense, plus (b) scheduled principal payments on Indebtedness, exclusive of
(i) any voluntary prepayments made by a Consolidated Party and (ii) balloon,
bullet or similar principal payments which repay Indebtedness in full, plus
(c) Preferred Dividends paid during such period, if any, plus the Consolidated
Parties’ Equity Percentage of the above clauses (a) and (b) for Unconsolidated
Affiliates.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
or any other Lender that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

-13-

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value. Any Subsidiary
formed for the purpose of purchasing real estate shall be deemed to be an
Immaterial Subsidiary prior to purchase of such real estate and regardless of
the amount of any earnest money deposit funded in connection therewith.

“Indebtedness” means, without duplication, all obligations of the following
types:

(a)   all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)   all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)   any net obligation under any Swap Contract, the amount of which on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

-14-

 

 

(d)   all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business);

 

(e)   any capital lease or Synthetic Lease Obligation, the amount of which as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date;

 

(f)   all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

 

(g)   without duplication all Guarantees in respect of any of the foregoing.

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness. Indebtedness shall not include the Indebtedness of
Sponsored REITs.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non-US Law rather than US Law.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.

-15-

 

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case subject to availability), as selected by the Borrower
in its Loan Notice provided that:

(i)   any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)   any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)   no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means fraud that involves the officers of Borrower
listed in clause (a) of the definition of “Responsible Officer” who have control
over financial reporting, as described in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated
Party. Sponsored REITS shall not be Joint Ventures.

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%. Projects owned by Sponsored REITS shall not be Joint Venture Projects.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

-16-

 

 

“Lender” means each lender from time to time party hereto as a result of
(i) such party’s execution of this Agreement as a “Lender” as of the Closing
Date or (ii) such party’s execution by joinder of an amendment to this Agreement
to increase the Aggregate Commitments pursuant to Section 2.16 hereof, pursuant
to which joinder such party agrees to be bound by the terms of this Agreement as
a “Lender” or (iii) such party being made a “Lender” hereunder by virtue of an
executed Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other excepting any liens for taxes not yet due
and payable), charge, or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any other encumbrance
on title to or ownership of real property securing the payment of money, and any
financing lease having substantially the same economic effect as any of the
foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, any Subsidiary Guaranty issued
pursuant to Section 6.12 hereof, and any other documents, instruments or
agreements executed and delivered by any Borrower related to the foregoing,
including, without limitation, the Fee Letter but specifically excluding
(i) that certain Mandate Letter and attached Summary of Terms dated July 1,
2013, by and among the Borrower, Administrative Agent and Arranger, and
(ii) that certain Confidentiality Agreement dated as of July 5, 2013, by and
among the Borrower, the Administrative Agent and Arranger.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial condition
of the Consolidated Parties (including without limitation, Borrower), taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrower and the Subsidiary Guarantors taken as a whole to perform their
obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower or any Subsidiary Guarantor of any Loan Document
to which it is a party.

-17-

 

 

“Maturity Date” means August 26, 2020.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which Borrower
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA
and subject to Title IV of ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that the following shall not
constitute a Negative Pledge: (i) an agreement that prohibits, restricts or
conditions a Person’s ability to create or assume a Lien on its or its
Subsidiary’s assets, provided that such agreement permits the creation or
assumption of Liens upon the satisfaction or maintenance of one or more
specified ratios, (ii) an agreement that uses such asset as a borrowing base
measurement, (iii) any Negative Pledge required by law; (iv) customary
provisions in leases, licenses and other contracts restricting the pledge or
assignment thereof; (v) Negative Pledges contained in any agreement relating to
the sale of any Subsidiary or any assets pending such sale; provided, that in
any such case, the Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such sale; and (vi) Negative Pledges contained in any
Financeable Ground Leases approved by the Administrative Agent.

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid, excluding interest, and inclusive of an
appropriate accrual for expenses related to the ownership, operation or
maintenance of such Property during the respective period, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, as applicable, but specifically excluding general
overhead expenses of the Borrower or any Subsidiary and any property management
fees) minus (c) the Capital Reserves for such Property as of the end of such
period minus (d) without duplication an imputed management fee in the amount of
3% of the gross revenues for such Property for such period.

-18-

 

 

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document with respect
to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees under the Loan Documents that
accrue after the commencement by or against Borrower of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” means that certain Credit Agreement dated as of
August 26, 2013, as amended, among Borrower, certain Wholly-Owned Subsidiaries
of Borrower, Bank of Montreal, as administrative agent, and a syndicate of
Lenders.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

“Outstanding Amount” means the aggregate outstanding principal amount of the
Loans.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

-19-

 

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of PUB. L. 107-56 (signed
into law October 26, 2001), as amended from time to time and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges; (ii) liens for taxes, assessments or governmental charges
not yet due and payable; (iii) (A) liens for labor, materials or supplies and
any other liens (exclusive of those securing Indebtedness) which do not
materially interfere with the use of the Properties comprising the Eligible
Unencumbered Property Pool or the operation of the business of the Borrower or a
Subsidiary and are either bonded or do not exceed in the aggregate at any one
time $5,000,000.00; and (B) zoning restrictions, easements, rights of way,
covenants, reservations and other rights, restrictions or encumbrances on use,
which do not materially interfere with the use of the Properties comprising the
Eligible Unencumbered Property Pool or the operation of the business of the
Borrower; (iv) liens in favor of Borrower or a Wholly-Owned Subsidiary in
connection with a 1031 Property; (v) liens deemed to occur by virtue of
investments described in clause (d) of the definition of Cash Equivalents; (vi)
liens on cash and cash equivalents pledged to or for the benefit of any agent,
letter of credit issuer, swingline lender or lender under any loan agreement
(including the Bank of America Credit Agreement) to secure any exposure
resulting from one or more lenders becoming a defaulting lender (“Cash
Collateral”); (vii) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
applicable Laws; (viii) Liens and rights of pledge and setoff of banks,
financial institutions and securities intermediaries in respect of deposits and
accounts maintained in the ordinary course of business and not securing
Indebtedness; (ix) Liens solely on any cash earnest money deposits made by the
Borrower or a Subsidiary in connection with any letter of intent or purchase
agreement; and (x) liens on property existing at the time of acquisition and
refinancing of such liens, liens securing Secured Indebtedness, liens on the
Equity Interests of Excluded Subsidiaries, and liens securing judgments not
constituting an Event of Default under Section 8.01(h), all in amounts complying
with the applicable financial covenants set forth in Section 7.11 hereof.

-20-

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

“Projects Under Development” means any Project under development or
redevelopment by any Consolidated Party (a) classified as construction in
progress on Borrower’s quarterly financial statements; or (b) as to which a
certificate of occupancy has not been issued.

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by Borrower or any Consolidated
Party, as applicable; and “Property” means any one of them.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Reference Banks” means four major banks in the London Interbank Market.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

-21-

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Loan Notice.

“Required Lenders” means, as of any date of determination, not less than two (2)
Lenders holding in the aggregate at least 51% of the Outstanding Amount;
provided, that the Commitment of, and the portion of the Outstanding Amount held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Eligible Unencumbered Property Pool.

“Responsible Officer” means, as applicable, (a) the chief executive officer,
president, chief operating officer, chief investment officer, chief financial
officer, treasurer, assistant treasurer, general counsel or controller of
Borrower or the president of FSP Property Management LLC, and (b) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or assistant secretary of Borrower, and (c) solely for purposes of
notices given pursuant to Article II, any other officer of Borrower so
designated by any of the foregoing officers in a notice to Administrative Agent
and (d) solely for purposes of the delivery of any covenant compliance and/or
absence of default certifications pursuant to Sections 4.01, 4.02 and 6.02(a)
the chief executive officer, president, chief financial officer or treasurer of
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

-22-

 

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by Borrower based on Borrower’s good faith
estimate of its projected or estimated taxable income or otherwise as necessary
to retain Borrower’s status as a REIT, to meet the distribution requirements of
Section 857 of the Internal Revenue Code or to eliminate any Taxes to which
Borrower would otherwise be subject), (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of the Equity Interests of any Consolidated
Party, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Equity Interests of any Consolidated Party,
now or hereafter outstanding.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on Borrower’s balance sheet). The value of Securities Holdings shall
be calculated on the basis of the lower of cost or market value as shown on
Borrower’s balance sheet.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Sponsored REIT” shall have the same meaning as such term is used in Borrower’s
filings with the SEC. For the avoidance of doubt, a “Sponsored REIT” shall
include a Wholly-Owned Subsidiary of Borrower during the period prior to its
syndication.

-23-

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Sponsored REITs shall not be considered Subsidiaries.

“Subsidiary Guarantor” means any Subsidiary that is a guarantor of the
Obligations pursuant to Section 6.12 hereof.

“Subsidiary Guaranty” means a Guarantee of the Obligations entered into by a
Subsidiary Guarantor pursuant to Section 6.12 hereof.

“Suburban Property” means (a) any Property listed on Schedule 5.21 and
identified as a Suburban Property, or (b) any other improved Property that does
not meet the definition of a CBD or Urban Infill Property.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

-24-

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Tangible Net Worth” means, for the Consolidated Parties as of the most recently
ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

(a)   the total book value of all assets of the Consolidated Parties properly
classified as Intangible Assets; plus

 

(b)   all amounts representing any write-up in the book value of any assets of
the Consolidated Parties resulting from a revaluation thereof subsequent to the
balance sheet date; plus

 

(c)   to the extent otherwise includable in the computation of Tangible Net
Worth, any subscriptions receivable.

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness. For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

-25-

 

 

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of Borrower, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus (c)
unrestricted cash and Cash Equivalents, plus (d) the book value of unimproved
land holdings, plus (e) the book value of construction in progress, plus (f) the
carrying value of performing mortgage loans to Sponsored REITs, plus (g) the
carrying value of preferred stock investments in Sponsored REITs as shown on
Borrower’s financial statements.

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date. Unless otherwise
specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties. Unconsolidated Affiliates
shall not include any Sponsored REIT.

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of Borrower, with respect to the Eligible Unencumbered
Property Pool, the sum of (a) the quotient of annualized Unencumbered NOI for
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property sold or removed from the Eligible Unencumbered Property Pool during
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property acquired or added to the Eligible Unencumbered Property Pool during the
last four fiscal quarters, divided by the Capitalization Rate, plus (b) the
acquisition cost of each Property acquired or added to the Eligible Unencumbered
Property Pool during such prior four fiscal quarters. For the purposes of
calculating the Unencumbered Asset Value, the value of any one Property in the
Eligible Unencumbered Property Pool may not exceed 20% of the aggregate value of
the Eligible Unencumbered Property Pool.

-26-

 

 

“Unencumbered NOI” means, the Net Operating Income from the entire Eligible
Unencumbered Property Pool for the fiscal quarter most recently ending.

“United States” and “U.S.” mean the United States of America.

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

“USD-LIBOR-Reference Bank Rate” means the rate for any Interest Period
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by the Reference Banks at approximately 11:00 am, London time, on the
day that is two London Banking Days preceding the commencement of such Interest
Period to prime banks in the London interbank market for a term equivalent to
such Interest Period commencing on the first day of such Interest Period and in
the approximate amount of the Eurodollar Rate Loan being made, continued or
converted.  To determine the USD-LIBOR-Reference Bank Rate, the Administrative
Agent will request the principal London office of each of the Reference Banks to
provide a quotation of its rate.  If at least two such quotations are provided,
the rate for that Interest Period will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, the rate
for that Interest Period will be the arithmetic mean of the rates quoted by
major banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m., New York time, on the day that is two London Banking
Days preceding such Interest Period for loans in U.S. Dollars to leading
European banks for a period equivalent to such Interest Period commencing on the
first day of such Interest Period and in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above. Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by Borrower
or a Wholly-Owned Subsidiary intended to qualify under Section 1031 of the Code.

-27-

 

 

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of Borrower or a Wholly-Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

   Section 1.02.   Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)   Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)   All references herein to the “knowledge” of the Borrower shall be deemed
to mean the actual knowledge of the chief executive officer, president, chief
financial officer, treasurer, secretary, assistant secretary, chief operating
officer or general counsel of Borrower.

-28-

 

 

   Section 1.03.   Accounting Terms. Generally, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect on
the date of this Agreement (subject to subsection (a) below) from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded. 

(a)   Changes in GAAP. If at any time any change in GAAP (or any requirement
with respect to adoption of International Financial Reporting Standards) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (or any requirement with respect to adoption of
International Financial Reporting Standards) (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or before and after
giving effect to such requirement with respect to adoption of International
Financial Reporting Standards).

 

(b)   Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

   Section 1.04.   Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

   Section 1.05.   Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

   Section 1.06.   Reserved

-29-

 

 

Article II

The Commitments and Credit Extensions

   Section 2.01.   Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan (each such loan, a “Loan”) to
the Borrower in the amount of such Lender’s Commitment. The Loan was advanced in
a single Borrowing on August 26, 2013, the closing date of the Original Loan
Agreement, and shall be deemed advanced to the Borrower on the date hereof under
this Agreement ratably by the Lenders in proportion to their respective
Applicable Percentages. Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

   Section 2.02.   Borrowings, Conversions and Continuations of Loans. (a) The
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to, a
one (1) month Eurodollar Rate Loan. Any such automatic conversion to one (1)
month Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

-30-

 

 

(b)   Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans (provided, however, that in the case of Borrowings of
Eurodollar Loans, such notice shall be given to each Lender not later than 11:00
a.m. two Business Days prior to the requested date of such Borrowing), and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Sections 4.01 and 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of BMO with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)   Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, the Required Lenders
may elect not to permit any Loans to be made as, converted to or continued as
Eurodollar Rate Loans.

 

(d)   The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in BMO’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)   After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to the Loans.

   Section 2.03.   Intentionally Omitted.

-31-

 

 

   Section 2.04.   Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium (except as set forth below) or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) two Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; or, if less, the entire principal
amount thereof then outstanding, and (iii) the Borrower shall pay a prepayment
premium equal to (A) 3% of each prepayment made on or before August 26, 2014,
(B) 2% of each prepayment made after August 26, 2014, and on or before
August 26, 2015, and (C) 1% of each  prepayment made after August 26, 2015, and
on or before August 26, 2016. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05, if any. Subject
to Section 2.18, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

   Section 2.05.   Reserved.

   Section 2.06.   Reserved.

   Section 2.07.   Reserved.

   Section 2.08.   Repayment of Loans. The Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

   Section 2.09.   Interest. (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the applicable Eurodollar Rate
margin identified in the definition of Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate. 

(b)   (i) If any amount of principal of any Loan is not paid within five (5)
days after the date when due (other than at the Maturity Date, whether at stated
maturity or by acceleration, as to which such five (5) day period shall not
apply), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

-32-

 

 

(ii)   If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than at the Maturity Date, whether at stated maturity or by acceleration,
as to which such five (5) day period shall not apply), then upon the request of
the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)   Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)   Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)   Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

   Section 2.10.   Reserved.

   Section 2.11.   Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

   Section 2.12.   Evidence of Debt. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

-33-

 

 

   Section 2.13.   Payments Generally; Administrative Agent’s Clawback. 

(a)   General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office and if such payments by Borrower are made to
Administrative Agent by 1:00 p.m., the Administrative Agent will distribute such
funds to Lenders specified in this Section 2.13(a) on that same Business Day.
All payments received by the Administrative Agent after 1:00 p.m. shall be
deemed received on the next succeeding Business Day (and shall be distributed to
the Lenders in accordance with this Section 2.13(a) on such next succeeding
Business Day) and any applicable interest or fee shall continue to accrue. If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)   (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

-34-

 

 

(ii)   Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)   Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)   Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

 

(e)   Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)   No Reborrowing. No amount of the Loans that is paid or prepaid may be
reborrowed.

-35-

 

 

   Section 2.14.   Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: 

(i)   if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)   the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

   Section 2.15.   Reserved.

   Section 2.16.   Increase in Commitments.

(a)   Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Aggregate Commitments by an amount
(for all such requests, in the aggregate) not exceeding $50,000,000; provided
that (I) any such request for an increase shall be in a minimum amount of
$5,000,000, and (II) the Borrower may make a maximum of three (3) such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Any increase of the
Aggregate Commitments pursuant to this Section 2.16 shall be subject to the
agreement of one or more Lenders or Eligible Assignees (who may or may not then
be a Lender hereunder) to provide such increased Commitments pursuant to the
terms hereof.

-36-

 

 

(b)   Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

(c)   Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Borrower and/or BMO may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Borrower, Administrative Agent and their respective counsel.
Arranger shall use its best efforts to procure such additional or increased
Commitments, and facilitate such increase in the Aggregate Commitments, and
Borrower shall reasonably cooperate with Arranger to obtain new Commitments to
support any such increase in the Commitments, provided that Borrower will
coordinate all such efforts (including, without limitation, any communications
(written, electronic or oral) with any prospective lending source) through the
Arranger. In no event shall any Lender be obligated to provide an additional
Commitment.

 

(d)   Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(e)   Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer (i) certifying and attaching the
resolutions adopted by Borrower approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (2) except
that for purposes of this Section 2.16, (x) the representations and warranties
contained in subsections (a), (b) and (c) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (y) the representations and warranties
contained in Section 5.13(a) shall be deemed to refer to the most recent update
to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii) and shall be true
and correct in all material respects as of the effective date of such update,
(z) the representations and warranties contained in the first and second
sentences of Section 5.21 shall be deemed to refer to the most recent update to
Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be true and
correct in all material respects as of the effective date of such update, and
(B) no Default or Event of Default exists. The Applicable Percentages of the
Lenders shall be recalculated concurrently with the effectiveness of any
increase in the Aggregate pursuant to this Section 2.16.

-37-

 

 

(f)   Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary. Without limiting the foregoing, an increase in
Aggregate Commitments pursuant to this Section 2.16 and any amendments to this
Agreement made to evidence such increase shall not require the consent of any
Lender not participating in such increase.

   Section 2.17.   Reserved.

   Section 2.18.   Defaulting Lenders.

(a)   Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

   (i)   Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

   (ii)   Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement,
provided that if an Event of Default exists, such payment shall be applied in
accordance with Section 8.03; and fourth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

-38-

 

 

(b)   Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Article III

Taxes, Yield Protection and Illegality

   Section 3.01.   Taxes.

(a)   Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Taxes, such Taxes
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, taking account the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)   If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)   Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

-39-

 

 

(c)   Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. If the Borrower determines in its good faith judgment that a
reasonable basis exists for contesting an Indemnified Tax, the Administrative
Agent and each Lender shall reasonably cooperate, at no cost or expense to
Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative Agent nor any Lender
shall be required to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person. The Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection; provided that, such Lender shall indemnify the Borrower to the
extent of any payment the Borrower makes to the Administrative Agent pursuant to
this sentence. Any claim against the Borrower pursuant to this Section must be
made within 180 days of the payment by the Administrative Agent or the Lender to
which such claim relates and must provide reasonable detail regarding the amount
of the claim and the reason thereof. A reasonably detailed certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)   Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, against any and all Excluded Taxes attributable to such Lender
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to the Borrower or the Administrative Agent pursuant to subsection (e). A
reasonably detailed certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or the Borrower shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

-40-

 

 

(d)   Evidence of Payments. As soon as practicable, after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(e)   Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)   Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A)   any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)   each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(I)   executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party and/or certifying non-U.S. status,

 

(II)   executed originals of Internal Revenue Service Form W-8ECI,

 

(III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

-41-

 

 

(IV)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

 

(V)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner; or

 

(VI)   executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)   Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

-42-

 

 

(f)   Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent any Lender determines, in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent or any Lender be required
to pay any amount to the Borrower pursuant to this subsection the payment of
which would place the Administrative Agent or any Lender in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

   Section 3.02.   Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such

-43-

 

 

Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
referenced pursuant to Section 3.05, if any.

   Section 3.03.   Inability to Determine Rates. If the Required Lenders
determine in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

   Section 3.04.   Increased Costs.

(a)   Increased Costs Generally. If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

 

(ii)   subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

-44-

 

 

(iii)   impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided
that the Borrower shall not be liable to any Lender for costs incurred more than
one hundred eighty (180) days prior to receipt by the Borrower of the
certificate referred to in clause (c) below from such Lender.

(b)   Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements or liquidity has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, to the extent that
such reduction in rate of return is not reflected in the Base Rate or the
Eurodollar Rate, the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered; provided that the Borrower shall not be liable to any
Lender for costs incurred more than one hundred eighty (180) days prior to
receipt by the Borrower of the certificate referred to in clause (c) below from
such Lender. Each Lender shall allocate such cost increases among its customers
in good faith and on an equitable basis.

 

(c)   Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)   Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

-45-

 

 

   Section 3.05.   Compensation for Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)   any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)   any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)   any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

   Section 3.06.   Mitigation Obligations; Replacement of Lenders.

(a)   Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

-46-

 

 

(b)   Replacement of Lenders. If any Lender requests compensation under
Sections 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if a Lender gives notice under Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

   Section 3.07.   Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

Article IV

Conditions Precedent to Credit Extensions

   Section 4.01.   Conditions of Initial Credit Extension. The obligation of
each Lender to make its Loan hereunder is subject to satisfaction of the
following conditions precedent:

(a)   The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)   fully executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and Borrower;

 

(ii)   an Amended and Restated Note executed by the Borrower in favor of each
Lender requesting a Note;

 

(iii)   such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which Borrower is a party;

 

(iv)   such documents and certifications as the Administrative Agent may
reasonably require to evidence that Borrower is duly organized or formed, and
that Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

-47-

 

 

(v)   a favorable opinion of counsel to the Borrower addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit B;

 

(vi)   a certificate signed by a Responsible Officer certifying (A) that each
Consolidated Party is in compliance in all material respects with all existing
contractual financial obligations except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect, (B) all governmental,
shareholder and third party consents and approvals necessary for the Borrower to
enter into the Loan Documents and perform thereunder, if any, have been
obtained, except where the failure to obtain would not reasonably be expected to
have a Material Adverse Effect, (C) immediately after giving effect to this
Agreement, the other Loan Documents and all the transactions contemplated
therein to occur on such date, (1) to such Responsible Officer’s knowledge, no
Default or Event of Default exists, (2) all representations and warranties
contained herein are true and correct in all material respects, and (3) the
Borrower is in pro forma compliance with each of the financial covenants set
forth in Section 7.11 for the fiscal quarter ending June 30, 2014 (which
calculation, including a detailed calculation of each such financial covenant,
has been delivered to the Administrative Agent prior to Closing); (D) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied; and
(E) that, to such Responsible Officer’s knowledge, there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(vii)   evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

 

(viii)   such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.

 

(b)   There shall not have occurred since June 30, 2014 any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect, as determined by Administrative
Agent.

 

(c)   There shall not exist any action, suit, investigation, or proceeding
pending, or to the knowledge of Borrower, threatened in writing, in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent.

 

(d)   Any fees required to be paid on or before the Closing Date shall have been
paid and all reimbursable expenses for which invoices have been presented to
Borrower on or before the Closing Date shall have been paid.

-48-

 

 

(e)   Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced to Borrower prior to or on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

   Section 4.02.   Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Loans) is subject to the following conditions precedent:

(a)   The representations and warranties of the Borrower contained in Article V
of this Agreement shall be true and correct in all material respects on and as
of the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (ii) except
that for purposes of this Section 4.02, (1) the representations and warranties
contained in subsections (a), (b) and (c) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (2) the representations and warranties
contained in Section 5.13(a) shall be deemed to refer to the most recent update
to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and shall be true
and correct in all material respects as of the effective date of such update,
and (3) the representations and warranties contained in the first and second
sentences of Section 5.21 shall be deemed to refer to the most recent update to
Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be true and
correct in all material respects as of the effective date of such update.

 

(b)   No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)   Except with respect to any Credit Extension outstanding as of the date
hereof, the Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

-49-

 

 

Article V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

   Section 5.01.   Existence, Qualification and Power. Borrower (a) is duly
organized or formed and validly existing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is in good standing, as applicable, under the Laws of the jurisdiction of
its incorporation and is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

   Section 5.02.   Authorization; No Contravention. The execution, delivery and
performance by Borrower of each Loan Document to which Borrower is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which Borrower is a party or affecting Borrower or the
properties of Borrower or any of its Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which
Borrower or its property is subject; or (c) violate any Law.

   Section 5.03.   Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under this Agreement or any other Loan Document, except
where such approval, consent, exemption, authorization, action, notice or filing
has been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

   Section 5.04.   Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.

-50-

 

 

   Section 5.05.   Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof.

(b)   The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of Borrower filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

 

(c)   Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

   Section 5.06.   Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) question the validity of this Agreement or any
other Loan Document, or any of the Credit Extensions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or financial effect
on any Borrower or Subsidiary thereof, of the matters described on
Schedule 5.06.

   Section 5.07.   No Default. Neither Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

-51-

 

 

   Section 5.08.   Ownership of Property; Liens. Borrower and each Subsidiary of
Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for Permitted Liens and except for such defects
in title as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

   Section 5.09.   Environmental Compliance. Except as set forth on Schedule
5.09, neither Borrower nor any Subsidiary (a) has received any written notice or
other written communication or otherwise has knowledge of any Environmental
Liability of Borrower or any Subsidiary which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect arising in
connection with: (i) any non compliance with or violation of the requirements of
any Environmental Law by Borrower or any Subsidiary, or any permit issued under
any Environmental Law to Borrower or any Subsidiary of Borrower; or (ii) the
Release or threatened Release of any Hazardous Materials into the environment;
or (b) to its knowledge, has threatened or actual liability in connection with
the Release or threatened Release of any Hazardous Materials into the
environment which would individually or in the aggregate reasonably be expected
to have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, neither Borrower nor any Subsidiary of Borrower
has received any Environmental Complaint.

   Section 5.10.   Insurance. The Properties of the Borrower and the Properties
of each of its Subsidiaries are insured with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

   Section 5.11.   Taxes. The Borrower and each Subsidiary has filed all
federal, state and other material tax returns and reports required by applicable
Law to be filed, and has paid, or made adequate provision for the payment of all
federal, state and other material Taxes that have been levied or imposed upon
the Borrower or a Subsidiary, as applicable, or their properties, income or
assets or that are otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except,
in each case, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Borrower or any Subsidiary that would reasonably be expected to have
a Material Adverse Effect. Neither Borrower nor any Subsidiary thereof is party
to any tax sharing agreement.

-52-

 

 

   Section 5.12.   ERISA Compliance. (a)    Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, or such Plan is
covered by an opinion letter issued by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(b)   There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c)   (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)   Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

-53-

 

 

   Section 5.13.   Subsidiaries; Other Equity Investments. (a) Set forth on
Schedule 5.13 is a complete and accurate list of all Subsidiaries, Joint
Ventures and Unconsolidated Affiliates of the Borrower and any Subsidiary
thereof as of the date of this Agreement and as updated in accordance with the
terms of Section 6.02 hereof, including their respective business forms and
jurisdictions of organization. The Equity Interests owned by Borrower any and
Subsidiary of Borrower in each Subsidiary and Joint Venture/Unconsolidated
Affiliate are validly issued, fully paid and non-assessable and are owned by
Borrower free and clear of all Liens other than Permitted Liens.

(b)   Also set forth on Schedule 5.13 is a complete and accurate list of all
Sponsored REITS of the Borrower or any Subsidiary of Borrower as of the date of
this Agreement, including their respective business forms and jurisdictions of
organization. The Equity Interests owned by Borrower or any Subsidiary of
Borrower in each Sponsored REIT are validly issued, fully paid and
non-assessable and are owned by Borrower or any Subsidiary of Borrower free and
clear of all Liens other than Permitted Liens. The representations with respect
to Sponsored REITS are given only as of the Closing Date and only as required
under Section 2.15 hereof.

   Section 5.14.   Margin Regulations; Investment Company Act. (a) The Borrower
is not engaged, and will not engage, principally in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB)
or extending credit for the purpose of purchasing or carrying margin stock.

(b)   None of the Borrower nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

   Section 5.15.   Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries are subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of Borrower to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that Borrower believed to be reasonable at the time.

   Section 5.16.   Compliance with Laws. Borrower and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws
(including without limitation the PATRIOT Act) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

-54-

 

 

   Section 5.17.   Taxpayer Identification Number. The Borrower has provided to
Administrative Agent prior to Closing a true and correct U.S. taxpayer
identification number for Borrower.

   Section 5.18.   OFAC; Anti-Corruption Laws; PATRIOT Act. Neither the
Borrower, nor any of its Subsidiaries, nor, to the best knowledge of the
Borrower and its Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction. Borrower, and
its Subsidiaries, and, to the knowledge of the Borrower, its officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. No Credit Extension, use of the
proceeds of any Credit Extension, or other transactions contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions. Neither the making of the
Credit Extensions nor the use of the proceeds thereof will violate the PATRIOT
Act, the Trading with the Enemy Act. As amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or successor statute thereto.

   Section 5.19.   REIT Status. Borrower has elected status as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Borrower as a real estate investment trust.

   Section 5.20.   Solvency. Borrower, on a consolidated basis, (a) is not
insolvent nor will be rendered insolvent by the Credit Extensions, (b) does not
have unreasonably small capital with which to engage in its business, and
(c) has not incurred indebtedness beyond its ability to pay such indebtedness as
it matures. The Borrower, on a consolidated basis, has assets having a value in
excess of amounts required to pay any indebtedness.

   Section 5.21.   Eligible Unencumbered Property Pool Properties. Schedule 5.21
hereto contains a complete and accurate list of all Properties comprising the
Eligible Unencumbered Property Pool as of the Closing Date (and as updated in
accordance with the terms of Section 6.02 hereof) and a description of each
Property as a CBD or Urban Infill Property or a Suburban Property. Each Property
comprising the Eligible Unencumbered Property Pool satisfies each of the
requirements set forth in the definition of “Eligible Unencumbered Property
Pool.” The Borrower makes the following representations and warranties, to its
knowledge, with respect to each individual Property included in the Eligible
Unencumbered Property Pool, as of the Closing Date (or, if later, as of the date
such Property is added to the Eligible Unencumbered Property Pool) and except as
disclosed in the Borrower’s filings with the Securities and Exchange Commission
or otherwise disclosed in writing to the Administrative Agent:

-55-

 

 

(a)   Availability of Utilities. (i) all utility services necessary and
sufficient for the use and operation of each Property comprising the Eligible
Unencumbered Property Pool are presently available to the boundaries of each of
the Properties comprising the Eligible Unencumbered Property Pool through
dedicated public rights of way or through perpetual private easements; and (ii)
the owner has obtained all material utility installations and connections
required for the operation and servicing of each of the Properties comprising
the Eligible Unencumbered Property Pool for its intended purposes.

 

(b)   Access. (i) the rights of way for all roads necessary for the utilization
in all material respects of each of the Properties comprising the Eligible
Unencumbered Property Pool for its intended purposes have either been acquired
by the appropriate Governmental Authority or have been dedicated to public use
and accepted by such Governmental Authority; (ii) all such roads have been
completed and the right to use all such roads, or suitable substitute rights of
way, have been obtained; and (iii) all curb cuts, driveways and traffic signals
required for the operation and use in all material respects of each of the
Properties comprising the Eligible Unencumbered Property Pool are existing.

 

(c)   Condition of Eligible Unencumbered Property Pool Properties. (i) neither
the Eligible Unencumbered Property Pool Properties nor any material part thereof
is now damaged or injured as result of any material fire, explosion, accident,
flood or other casualty that is not covered by insurance, and no Taking is
pending or contemplated and (ii) Borrower is not aware of any material or patent
structural defect in any Property comprising the Eligible Unencumbered Property
Pool.

 

(d)   Compliance with Requirements/Historic Status/Flood Area. The Eligible
Unencumbered Property Pool Properties comply in all material respects with all
material Requirements. Borrower has received no written notice alleging any
material non-compliance by any of the Properties comprising the Eligible
Unencumbered Property Pool with any Requirements or indicating that any of the
Properties comprising the Eligible Unencumbered Property Pool are located within
any historic district or have, or may be, designated as any kind of historic or
landmark site under applicable Requirements. None of the Properties comprising
the Eligible Unencumbered Property Pool is located in any special flood hazard
area as defined under applicable Requirements, unless such Property is
adequately covered by flood insurance.

 

(e)   Other Contracts. The Borrower has not made any material contract or
arrangement of any kind or type whatsoever (whether oral or written, formal or
informal), the performance of which by the other party thereto would reasonably
be expected to give rise to a Lien on any of the Properties comprising the
Eligible Unencumbered Property Pool other than a Permitted Lien.

 

(f)   Violations. The Borrower has received no written notices of any violation
of any applicable material Requirements with respect to any of the Properties
comprising the Eligible Unencumbered Property Asset Pool.

-56-

 

 

Article VI

Affirmative Covenants

So long as any Loan or other Obligation hereunder (other than any unasserted
indemnification obligation) shall remain unpaid or unsatisfied the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

   Section 6.01.   Financial Statements. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent (and Administrative
Agent will provide to the Lenders):

(a)   as soon as available, but in any event within 90 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

(b)   as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and any other information included in Borrower’s Form
10-Q for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

(c)   as soon as available, but in any event within thirty (30) days of the
filing thereof, executed copies of all federal income tax returns, reports and
declarations of Borrower and FSP Investments LLC, FSP Protective TRS Corp., and
FSP REIT Protective Trust.

-57-

 

 

   Section 6.02.   Certificates; Other Information. Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (and Administrative Agent will provide to the Lenders):

(a)   concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of a Responsible Officer
substantially in the form of Exhibit E attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11, and (B) stating that, to such Responsible
Officer’s knowledge, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (C) attaching and
certifying to:

(i)   an update to Schedule 5.21, which such update shall, in each case, be
deemed to replace, amend and restate such schedule, summarizing total
Unencumbered NOI and occupancy rates as of the last day of the applicable
quarter;

 

(ii)   an update to Schedule 5.13(a), which such update shall, in each case, be
deemed to replace, amend and restate such schedule; and

 

(iii)   a listing of all Projects Under Development.

 

(b)   promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

(c)   promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower in their capacity as such, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(d)   promptly, and in any event within five (5) Business Days after receipt
thereof by Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of Borrower or
Subsidiary thereof; and

-58-

 

 

(e)   promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, or an update to the list of Sponsored REITS of the
Borrower or any Subsidiary thereof, as the Administrative Agent may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02 (c) and (d) or Section 6.15 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BMO
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
(within the meaning of the United States federal securities laws) with respect
to the Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Administrative Agent,
BMO and each Lender agree that all materials and/or information to be provided
by or on behalf of the Borrower shall be deemed to contain material non-public
information, unless the Borrower otherwise designates certain information as not
containing any material nonpublic information by clearly and conspicuously
marking such information as “PUBLIC” on the first page thereof. The Borrower
hereby agrees that by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, BMO and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07) and all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information.” The Administrative Agent and BMO agree to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” As of the
Closing Date, each applicable Lender represents to the Borrower that it is not a
Public Lender.

-59-

 

 

   Section 6.03.   Notices. Promptly notify the Administrative Agent:

(a)   of the occurrence of any Default known to Borrower;

 

(b)   of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;

 

(c)   of the occurrence of an Internal Control Event;

 

(d)   of the occurrence of any ERISA Event;

 

(e)   of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

 

(f)   with respect to Sponsored REITs, Borrower shall provide the Administrative
Agent with a copy of the applicable confidential offering memorandum relating
thereto.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

   Section 6.04.   Payment of Taxes. Pay and discharge, or cause to be paid and
discharged, as the same shall become due and payable all Tax liabilities imposed
or levied upon it or any of its Subsidiaries or any of its or its Subsidiaries’
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or
(ii) failure to pay or discharge such items would not reasonably be expected to
have a Material Adverse Effect.

   Section 6.05.   Preservation of Existence, Etc. (a) Preserve, renew and
maintain or cause to be preserved, renewed and maintained and in full force and
effect its and its Subsidiaries’ legal existence and good standing under the
Laws of the jurisdiction of each of their respective organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain or cause to be maintained all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business and the
business of its Subsidiaries, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew or cause to be preserved and renewed all of its and it Subsidiaries’
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

-60-

 

 

   Section 6.06.   Maintenance of Properties. (a) Maintain, preserve and
protect, or cause to be maintained, preserved and protected, all of its and its
Subsidiaries’ material properties and equipment necessary in the operation of
its and its Subsidiaries’ business in good working order and condition, ordinary
wear and tear and insured fire or other casualty excepted; (b) make or cause to
be made all necessary repairs thereto and renewals and replacements thereof; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities and those of its Subsidiaries, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

   Section 6.07.   Maintenance of Insurance. Maintain or cause to be maintained
with financially sound and reputable insurance companies not Affiliates of
Borrower or any Subsidiary of Borrower, insurance with respect to its properties
and business and those of its Subsidiaries against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

   Section 6.08.   Compliance with Laws. Comply or cause compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or its Subsidiaries or to its business
or property or the Business or properties of the Subsidiaries (including without
limitation all Anti-Corruption Laws and Sanctions), except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

   Section 6.09.   Books and Records. Maintain or cause to be maintained proper
books of record and account, in which full, true and correct entries, in
material conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or any Subsidiary, as the case may be.

   Section 6.10.   Inspection Rights. Permit representatives appointed by the
Administrative Agent and each Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect any of its
or its Subsidiaries’ Properties and permit representatives appointed by
Administrative Agent to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice; and provided
further that it shall not be a breach of this Section 6.10 if, (a) despite
Borrowers’ diligent conduct, the Borrower’s independent public accountants
decline to meet or discuss with the Administrative Agent, or (b) despite
Borrowers’ diligent conduct a tenant at a Property does not permit the
Administrative Agent to inspect such Property.

-61-

 

 

   Section 6.11.   Use of Proceeds. Use the proceeds of the Credit Extensions
solely for the following purposes: (a) to finance the acquisition of real
properties and for other investments permitted under Section 7.02; (b) to
finance investments associated with Sponsored REITS, including without
limitation, loans to Sponsored REITS and the purchase of preferred stock in
Sponsored REITS; (c) to refinance and/or retire Indebtedness and (d) for working
capital and other general business purposes, provided, however that no Credit
Extensions shall be used to make Restricted Payments.

   Section 6.12.   Subsidiary Guarantors. (a) If any Subsidiary incurs any
Recourse Indebtedness (including, for the avoidance of doubt, any Guarantee in
respect of any indenture providing for Recourse Indebtedness), (i) said
Subsidiary shall be required, as described in Section 6.12(b) below, to become a
Subsidiary Guarantor and (ii) any Property owned by such Subsidiary shall cease
to be included in the Eligible Unencumbered Property Pool while such Recourse
Indebtedness is in effect. In no event shall a Sponsored REIT or an Excluded
Subsidiary be required to become a Subsidiary Guarantor. No Person that is not a
“United States Person” within the meaning of Section 7701(a)(30) of the Code
shall become a Subsidiary Guarantor pursuant to this Section 6.12(a) unless all
Lenders consent thereto in writing. Any Recourse Indebtedness incurred by a
Subsidiary shall be subject to compliance with the Financial Covenants set forth
in Section 7.11.

(b)   If any Subsidiary shall be required to become a Subsidiary Guarantor
pursuant to Section 6.12(a), Borrower shall, within fifteen (15) Business Days
of such Subsidiary incurring Recourse Indebtedness, (x) cause said Subsidiary to
become a Subsidiary Guarantor by executing and delivering to the Administrative
Agent a Subsidiary Guaranty in the form of Exhibit G attached hereto and (y)
deliver to the Administrative Agent documents with respect to such Subsidiary
Guarantor of the types referred to in clauses (iii), (iv), (v) and (vii) of
Section 4.01(a) (unless waived by Administrative Agent), all in form, content
and scope similar to those provided with respect to the Borrower as of the
Closing Date.

 

(c)   If (I) the equity interests in a Subsidiary Guarantor are disposed of in a
transaction permitted under this Agreement, (II) a Subsidiary Guarantor disposes
of substantially all of its assets such that such Subsidiary qualifies as an
Immaterial Subsidiary, or (III) the Recourse Indebtedness causing a Subsidiary
to become a Subsidiary Guarantor is satisfied in full or such Subsidiary is
discharged from or is no longer liable for its obligations with respect to such
Recourse Indebtedness without having defaulted thereunder, then such Subsidiary
shall be released as a Subsidiary Guarantor hereunder in accordance with the
following:

-62-

 

 

(i)   the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days prior to the requested release of such Subsidiary Guarantor hereunder,
(A) evidence, reasonably satisfactory to Administrative Agent that (I) the
equity interests in such Subsidiary Guarantor are disposed of in a transaction
permitted under this Agreement, (II) such Subsidiary has disposed of (or will
substantially contemporaneously with delivery of such evidence dispose of)
substantially all of its assets and qualifies as an Immaterial Subsidiary or
(III) the Recourse Indebtedness causing a Subsidiary to become a Subsidiary
Guarantor is satisfied in full, or such Subsidiary Guarantor is discharged from
or is no longer liable for its obligations with respect to such Recourse
Indebtedness without having defaulted thereunder, and (B) a certificate of a
Responsible Officer of the Borrower certifying that, to such Responsible
Officer’s knowledge, immediately prior to such release and immediately following
such release, no Default or Event of Default exists or will exist under the
Agreement or any of the other Loan Documents; and

 

(ii)   The Administrative Agent shall, upon written request therefor given by
Borrower provide a written confirmation of the release of the applicable Person
as a Subsidiary Guarantor, provided that Borrower has complied with Section
6.12(c)(i) above.

 

(d)   The Administrative Agent will provide notice to the Lenders of the
addition or release of any Subsidiary Guarantor pursuant to this Section 6.12.

   Section 6.13.   REIT Status. At all times comply with all applicable
provisions of the Code necessary to allow Borrower to qualify for status as a
real estate investment trust.

   Section 6.14.   Reserved.

   Section 6.15.   Material Contracts. Comply in all material respects with the
terms and conditions of all Contractual Obligations including without limitation
the provisions of any ground lease to which Borrower or any Subsidiary is
subject except in such instance where the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect and, with respect to
any Indebtedness of any Consolidated Party having a principal amount (including
undrawn committed or available amounts ) of at least $20,000,000, within thirty
(30) days after closing on (or if later, otherwise becoming liable or with
respect to) such Indebtedness, disclose in writing to Administrative Agent the
financial covenant requirements applicable thereto.

   Section 6.16.   Further Assurances. At the cost and expense of Borrower and
upon request of the Administrative Agent, duly execute and deliver or cause to
be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

-63-

 

 

Article VII

Negative Covenants

So long as any Loan or other Obligation hereunder (other than unasserted
indemnification obligations) shall remain unpaid or unsatisfied, the Borrower
shall not, directly or indirectly (or permit any Subsidiary to):

   Section 7.01.   Liens. Create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens.

   Section 7.02.   Investments. Make any Investments, except:

(a)   Investments in Projects Under Development, undeveloped land holdings,
Joint Venture Projects and Joint Ventures, Securities Holdings and Mortgages to
the extent such Investments are not prohibited under Sections 7.11(h);

 

(b)   Investments held by the Borrower or any Subsidiary in the form of Cash
Equivalents;

 

(c)   Investments by and among the Borrower and its Subsidiaries (including
without limitation, any Excluded Subsidiary);

 

(d)   Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)   Investments held by the Borrower or any Subsidiary in the form of
acquiring, developing, maintaining and operating income producing Properties
(including the creation or acquisition of Subsidiaries in connection therewith);

 

(f)   Investments held by the Borrower or any Subsidiary in Sponsored REITs,
including loans and mortgages to and purchases of preferred Equity Interests in
Sponsored REITs; and

 

(g)   Investments listed on Schedule 7.02(g).

   Section 7.03.   Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)   Indebtedness under the Loan Documents;

-64-

 

 

(b)   Indebtedness under the Bank of America Credit Agreement; and

 

(c)   any other Indebtedness (including, without limitation, Guarantees in
respect of Indebtedness otherwise permitted hereunder) to the extent such
Indebtedness would not result in a breach of any of the financial covenants set
forth in Section 7.11 and, if applicable, Borrower complies with or causes
compliance with Section 6.12 hereof; provided, that to the extent such
Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract contains provisions suspending the non-defaulting party’s
obligation to make payments on outstanding transactions to the defaulting party.

   Section 7.04.   Fundamental Changes. Except as otherwise permitted under this
Agreement, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)   any Subsidiary may merge or consolidate with (i) the Borrower, or (ii) any
one or more other Subsidiaries, provided that when Borrower is merging or
consolidating with a Subsidiary, Borrower shall be the continuing or surviving
Person and the Borrower shall continue to remain in compliance with Section
7.11;

 

(b)   Any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary,
and any Subsidiary may liquidate or dissolve so long as the Borrower shall
continue to remain in compliance with Section 7.11;

 

(c)   all or substantially all of the assets or all of the Equity Interests of a
Subsidiary may be Disposed of to the extent such Disposition is permitted
pursuant to Section 7.05; and

 

(d)   Borrower or a Subsidiary may acquire a Sponsored REIT by merger or
consolidation provided that Borrower is the surviving Person or a Person
wholly-owned by Borrower is the surviving Person and Borrower shall continue to
remain in compliance with Section 7.11.

   Section 7.05.   Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

(a)   Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

-65-

 

 

(b)   Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(c)   Dispositions of property by any Subsidiary to Borrower (provided after
such Disposition, Borrower remains in compliance with Section 7.11 or to any
Subsidiary thereof;

 

(d)   Dispositions permitted by Section 7.04(a) – (b); and

 

(e)   Dispositions (including without limitation dispositions of Property and
equity interests in Subsidiaries, provided that after such Disposition Borrower
remains in compliance with Section 7.11.

   Section 7.06.   Reserved.

   Section 7.07.   Change in Nature of Business. Engage in (or permit any other
Subsidiary to engage in) any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

   Section 7.08.   Transactions with Affiliates. Permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (or permit any Subsidiary to
do so), except (a) as set forth on Schedule 7.08 or (b) transactions not
otherwise prohibited hereunder and consistent with past practices, upon fair and
reasonable terms which are no less favorable to the Borrower or a Subsidiary,
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate or (c) transactions not otherwise prohibited hereunder
among the Borrower, its Subsidiaries and Sponsored REITS.

   Section 7.09.   Burdensome Agreements. Except in connection with any
transaction not prohibited hereunder, enter into or permit any Subsidiary to
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to become a Subsidiary Guarantor hereunder or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that this Section 7.09 shall not apply to
and shall not be deemed to restrict the ability of Borrower or any Subsidiary
from entering into Contractual Obligations of any type related to Indebtedness
provided that such Indebtedness would not result in a breach of any of the
financial covenants set forth in Section 7.11 of this Agreement and provided
further that Borrower complies or causes compliance with the provisions of
Section 6.12 hereof, if applicable.

-66-

 

 

   Section 7.10.   Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (ii) other than for the express purposes permitted
by Section 6.11 of this Agreement.

   Section 7.11.   Financial Covenants. Fail, at any time, to comply with any of
the following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

(a)   Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net Worth
equal to or in excess of $810,783,000 plus seventy-five percent (75%) of the
aggregate net proceeds received by Borrower in connection with any offering of
stock or other equity in Borrower after the Closing Date.

 

(b)   Maximum Leverage Ratio. Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0.

 

(c)   Maximum Secured Leverage Ratio. Borrower shall not permit the ratio of
Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

 

(d)   Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio
of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

 

(e)   Maximum Unencumbered Leverage Ratio. Borrower shall not permit the ratio
of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0.

 

(f)   Minimum Unsecured Interest Coverage. Borrower shall not permit the ratio
of Unencumbered NOI to the Interest Expense from the Eligible Unencumbered
Property Pool to be less than 1.75:1.0. For the purpose of calculating NOI for
this covenant 7.11(f), items (a)-(d) of the definition of Net Operating Income
shall be adjusted to (i) exclude the amount attributable to the Properties
disposed of during such fiscal quarter and (ii) adjust the amount attributable
to Properties owned less than a full fiscal quarter so that such amount is
grossed up as if the Property had been owned for the entire fiscal quarter.

 

(g)   Dividends and Distributions. To the extent an Event of Default exists or
would result therefrom, Borrower shall not make Restricted Payments and no
Subsidiary shall make any Restricted Payment to any Person other than Borrower
or a Subsidiary of Borrower.

-67-

 

 

(h)   Investments. Borrower shall not permit the aggregate value of the
following items of all Consolidated Parties to exceed ten percent (10%) of Total
Asset Value: (A) the total cost budget of Projects Under Development; plus (B)
the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) determined in accordance with GAAP; plus (C) the
value of all Joint Venture Projects plus, without duplication, the cost-basis
value of the Consolidated Parties’ investment in Joint Ventures (in each case
taking into account the Consolidated Parties’ Equity Percentage thereof); plus
(D) the value of Securities Holdings held by the Consolidated Parties; plus (E)
the value of all Mortgages (excluding loans to Sponsored REITS) held by the
Consolidated Parties; plus (F) the value of all foreign investments held by the
Consolidated Parties.

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by a Borrower shall not be
deemed to be secured by a mortgage, deed of trust, lien, pledge, encumbrance or
other security interest.

   Section 7.12.   Organizational Documents. Amend, modify, waive or change its
Organization Documents in a manner materially adverse to the interests of the
Lenders in any material respect, or in a manner that would reasonably be
expected to have a Material Adverse Effect on the Borrower.

   Section 7.13.   Sanctions. Knowingly directly or indirectly use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any Designated Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions (and is not covered by an exception to such Sanctions), or in any
other manner that will result in a violation by any individual or entity party
to this Agreement of Sanctions or Anti-Corruption Laws.

   Section 7.14.   Sale Leasebacks. Except as would not reasonably be expected
to have a Material Adverse Effect, directly or indirectly, become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a capital lease, of any property (whether real or
personal or mixed), whether now owned or hereafter acquired, (a) which such
Person has sold or transferred or is to sell or transfer to a Person which is
not a Consolidated Party or (b) which such Person intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by such Person to another Person which is not a
Consolidated Party in connection with such lease.

-68-

 

 

   Section 7.15.   Prepayments of Indebtedness. If any Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, with respect to Borrower and any Subsidiary thereof (i)  amend or
modify (or permit the amendment or modification of) any of the terms of any
Indebtedness of such Person if such amendment or modification would accelerate
the maturity date of such Indebtedness or would require an unscheduled payment
of such Indebtedness or would effect any type of transfer of property or assets
in payment of Indebtedness or would otherwise have the effect of prepaying such
Indebtedness or (ii) prepay, any Indebtedness of such Person, provided, however,
the Borrower may make such mandatory prepayments or redemptions expressly
required by any unsecured bond or senior note indenture to which Borrower is a
party (so long as such mandatory prepayments or redemptions are not triggered by
events of default under such bond or senior note Indebtedness) provided that
prepayment or redemption of such bond or senior note Indebtedness would not
result in a breach of any of the financial covenants set forth in Section 7.11
of this Agreement.

   Section 7.16.   Changes in Accounting. Except as required by Laws or GAAP,
make any changes in accounting policies or reporting practices.

Article VIII

Events of Default and Remedies

   Section 8.01.   Events of Default. Any of the following shall constitute an
Event of Default:

(a)   Non-Payment. The Borrower fails to pay (i) within five (5) days after the
same is required to be paid herein (other than at the Maturity Date, whether at
stated maturity, by acceleration or otherwise, as to which such five (5) day
period shall not apply), any amount of principal of any Loan, or (ii) within
five (5) days after the same becomes due (other than at the Maturity Date,
whether at stated maturity, by acceleration or otherwise, as to which such five
(5) day period shall not apply), any interest on any Loan, or any fee due
hereunder, or (iii) within five (5) days after written notice from
Administrative Agent that the same has become due and payable, any other amount
payable hereunder or under any other Loan Document; or

 

(b)   Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.11, or 6.12 or Article VII; or

-69-

 

 

(c)   Other Defaults. Borrower fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained herein or in
any other Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after delivery of written notice thereof from
Administrative Agent, provided that in the case of any such default which is
susceptible to cure but cannot be cured within thirty (30) days through the
exercise of reasonable diligence, if Borrower commences such cure within the
initial thirty (30) days period and thereafter diligently prosecutes same to
completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed sixty (60) additional days; or

 

(d)   Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of Borrower in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
by Borrower pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall be incorrect
or misleading in any material respect when made or deemed made; or

 

(e)   Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) (and all
required notices have been given and grace periods have elapsed) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount of more than the Threshold Amount, or (B) fails to observe or perform,
beyond any applicable notice and cure periods, any other material agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause such Indebtedness to be
demanded or to become due prior to its stated maturity or such Indebtedness to
be repurchased, prepaid, defeased or redeemed prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded, in each case after all notice and cure periods have lapsed, other than
due to the voluntary act of Borrower or any Subsidiary not constituting a
default under such Indebtedness (except for any default or other event which
arises in connection with the disposition of assets, or a change of control of
or the sale of any equity interest in any Subsidiary, so long as such
Indebtedness or Guarantee is repaid in full substantially simultaneously with
such disposition or change of control); and/or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is the sole Affected Party (as so defined) and
all transactions covered by such Swap Contract are Affected Transactions (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided that to the extent such Swap Contract is governed by a master
agreement, an Early Termination Date (as so defined) has been designated in
respect of all transactions under such master agreement; or

-70-

 

 

(f)   Insolvency Proceedings, Etc. Borrower or any Subsidiary Guarantor
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of Borrower or such Subsidiary Guarantor and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to Borrower or any such
Subsidiary Guarantor or to all or any material part of its property is
instituted without the consent of Borrower or such Subsidiary Guarantor and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)   Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
Guarantor becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Borrower or any Subsidiary Guarantor and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

 

(h)   Judgments. There is entered against Borrower or any Subsidiary Guarantor
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect or during which such judgment is not
discharged or vacated; or

 

(i)   ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or any Subsidiary Guarantor under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $25,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000; or

 

(j)   Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, canceled or rescinded, without the prior written approval
of Administrative Agent; or Borrower or any Subsidiary Guarantor commences any
legal proceeding at law or in equity to contest, or make unenforceable, cancel,
revoke or rescind any of the Loan Documents; or

 

(k)   Change of Control. There occurs any Change of Control.

-71-

 

 

   Section 8.02.   Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

(a)   declare the commitment, if any, of each Lender to make Loans to be
terminated, whereupon such commitments, if any, and obligation shall be
terminated;

 

(b)   declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c)   exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or under applicable
Laws.

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Subsidiary Guarantor under
the Bankruptcy Code of the United States, the obligation, if any, of each Lender
to make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

   Section 8.03.   Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.18, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

-72-

 

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Article IX

Administrative Agent

   Section 9.01.   Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of Montreal to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and Borrower shall not have rights as a
third-party beneficiary of any of such provisions.

   Section 9.02.   Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

   Section 9.03.   Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

-73-

 

 

(c)   shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

   Section 9.04.   Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

-74-

 

 

   Section 9.05.   Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

   Section 9.06.   Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
The Administrative Agent will endeavor to give Borrower advance notice of its
intention to resign. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

-75-

 

 

   Section 9.07.   Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

   Section 9.08.   No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner(s), Arranger(s), Documentation Agent(s),
Syndication Agent(s) or other titles as necessary listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

   Section 9.09.   Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower or any Subsidiary Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise;

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and(b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

-76-

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

   Section 9.10.   Release of Subsidiary Guarantors. The Lenders irrevocably
authorize the Administrative Agent to release any Subsidiary Guarantor to the
extent such release is requested by Borrower in accordance the provisions set
forth in Section 6.12(c) hereof and upon the satisfaction of the conditions set
forth in such Section 6.12(c) (as reasonably determined by the Administrative
Agent). Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to grant releases
pursuant to this Section 9.10. Further, the Administrative Agent is hereby
authorized by the Lenders, upon the request of Borrower, to execute and deliver
to Borrower a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.

Article X

Miscellaneous

   Section 10.01.   Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)   waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

 

(b)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)   postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document or amend the definition of “Maturity Date” without the written consent
of each Lender directly affected thereby;

 

(d)   reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or (ii) to waive any
obligation of the Borrower to pay interest at the Default Rate;

-77-

 

 

(e)   change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

 

(f)   change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

   Section 10.02.   Notices; Effectiveness; Electronic Communication.

   (a)   Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)   if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)   if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

-78-

 

 

(b)   Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) inclusive, is if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)   The Platform. The platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the borrower materials or the adequacy of the platform, and expressly disclaim
liability for errors in or omissions from the borrower materials. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Borrower materials or the platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

-79-

 

 

(d)   Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile, or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile, or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)   Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

   Section 10.03.   No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

-80-

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to Borrower or any Subsidiary Guarantor under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.14, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

   Section 10.04.   Expenses; Indemnity; Damage Waiver.

(a)   Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein (without duplication of any expenses paid by
Borrower pursuant to the Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

-81-

 

 

(b)   Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
Environmental Claims or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto in all cases whether or not caused by or
arising in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)   Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s applicable Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

-82-

 

 

(d)   Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)   Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

 

(f)   Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

   Section 10.05.   Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

   Section 10.06.   Successors and Assigns.

-83-

 

 

(a)   Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
provided herein, the Related Parties of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)   Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)   Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)   in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)   Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)   Required Consents. No consent shall be required for any assignment,
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

-84-

 

 

(A)   the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment; or (2) such assignment is to a Lender, an
Affiliate of a Lender, or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

 

(B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)   Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)   No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person, or (D) to a competitor of the Borrower
listed on Schedule 10.06(b)(v) attached hereto, as such schedule may be updated
from time to time as approved by the Administrative Agent.

 

(vi)   Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire its full pro rata share
of all Loans in accordance with its applicable Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

-85-

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)   Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)   Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

-86-

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participants interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)   Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)   Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

-87-

 

 

   Section 10.07.   Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
solely in connection with this Agreement and the Loan Documents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
all such information shall be deemed to be confidential unless the Borrower or
such Subsidiary has clearly and conspicuously marked such information as
“PUBLIC” in accordance with Section 6.02 hereof. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

-88-

 

 

   Section 10.08.   Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

   Section 10.09.   Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

   Section 10.10.   Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

-89-

 

 

   Section 10.11.   Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

   Section 10.12.   Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agents, then such
provisions shall be deemed to be in effect only to the extent not so limited.

   Section 10.13.   Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)   the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

 

(b)   such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), it being agreed that no prepayment fee shall be
payable in connection with any such payment;

-90-

 

 

(c)   in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d)   such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

   Section 10.14.   Governing Law; Jurisdiction; Etc.

(a)   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the state of new york pursuant to Section 5-1401 of
the General Obligations Laws of the State of New York (without giving effect to
New York’s principles of conflicts of law).

 

(b)   Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York county and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this agreement or any other loan document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other loan document shall
affect any right that the administrative agent or any lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other loan
document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)   Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other loan document in any court referred
to in paragraph (b) of this section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

-91-

 

 

(d)   Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02. Nothing in this
agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

   Section 10.15.   Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or any other loan document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.

   Section 10.16.   No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

-92-

 

 

   Section 10.17.   Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

   Section 10.18.   USA PATRIOT Act. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

   Section 10.19.   Time of the Essence. Time is of the essence of the Loan
Documents.

   Section 10.20.   Entire Agreement. This Agreement and the other Loan
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties.

   Section 10.21.   Release of Wholly-Owned Subsidiaries of Borrower. Each of
the Wholly-Owned Subsidiaries listed on Schedule 1 attached hereto is hereby
released as a Borrower under the Original Credit Agreement, the Notes issued
thereunder and the other loan documents under the Original Credit Agreement, and
such Person shall have no liability as a borrower or obligor under this
Agreement unless such Person becomes or is required to become a Subsidiary
Guarantor pursuant to Section 6.12 hereof. Nothing in this Section 10.21 shall
release any such Person in its capacity as a Subsidiary Guarantor to the extent
such Person becomes or is required to become a Subsidiary Guarantor pursuant to
Section 6.12 hereof

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 

-93-

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By: /s/ George J. Carter
Name: George J. Carter
Title: President

 

 

Lenders/Agent:

Bank of Montreal, individually in its capacity as Administrative Agent and as a
Lender

By: /s/ Lloyd Baron

Name: Lloyd Baron

 Title: Vice President

 

-2-

 

PNC Bank, National Association

By: /s/ Andrew D. Coler

Name: Andrew D. Coler

Title: Senior Vice President

 

-3-

 

Capital One Bank, National Association

By: /s/ Frederick H. Denecke

Name: Frederick H. Denecke

Title: Senior Vice President

 

-4-

 

Citizens Bank, N.A.

By: /s/ Kerri B. Colwell

Name: Kerri B. Colwell

Title: Senior Vice President

 

-5-

 

TD Bank, N.A.

By: /s/ Scott Wisdom

Name: Scott Wisdom

 Title: Vice President

 

-6-

 

Regions Financial Corporation

By: /s/ Paul E. Burgan

Name: Paul E. Burgan

 Title: Vice President

 

-7-

 

Branch Banking and Trust Company

By: /s/ Mark Edwards

Name: Mark Edwards

Title: Senior Vice President

 

 

-8-

 

Exhibit A

Form of Loan Notice

Date: ___________, _____

To:      Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent.

The undersigned hereby requests (select one):

[_] A Borrowing of Loans      [_] A conversion or continuation of Loans

1.      On ______________________________ (a Business Day).

 

2.      In the amount of $_______________.

 

3.      Comprised of _______________________________.

                                                         [Type of Loan
requested]

 

4.      For Eurodollar Rate Loans: with an Interest Period of ___ months.


 Borrower:           Franklin Street Properties Corp.,     a Maryland
corporation          By:____________________________________  
        Name:_____________________________   
        Title:______________________________    

 



Exhibit A
(Form of Loan Notice) 

 

 

 

Exhibit B

Opinion Matters

The following opinions are to be covered by the legal opinion letter:

1.   Borrower is a corporation validly existing and in good standing under the
laws of the State of Maryland, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Borrower is qualified to transact
business in the jurisdictions indicated on Schedule ___ attached hereto.

 

2.   Borrower has all requisite corporate power and authority to execute and
deliver and perform its obligations under each Credit Document to which it is a
party and to consummate the transactions contemplated thereby.

 

3.   The execution, delivery and performance by Borrower of each Credit Document
to which it is a party have been duly authorized by all necessary corporate
action on the part of Borrower.

 

4.   Each of the Credit Documents has been duly executed and delivered by
Borrower.

 

5.   Each of the Credit Documents constitutes the valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its respective
terms.

 

6.   The execution and delivery by the Borrower of each of the Credit Documents
to which it is a party and the consummation of the transactions contemplated
thereby, do not (a) violate the provisions of the Charter or the Bylaws of the
Borrower; or (b) violate the provisions of the state laws of the State of New
York, the Maryland General Corporation Law or the federal laws of the United
States of America, in each case, to the extent applicable to the Borrower.

 

7.   The execution and delivery by the Borrower of each of the Credit Documents
and the consummation of the transactions contemplated thereby, do not violate,
result in a breach or termination of, or a default under (or an event which,
with or without due notice or lapse of time, or both, would constitute a default
under) or accelerate the performance required by, or cause the creation of any
lien, security interest, charge or other encumbrance upon the properties or
assets of the Borrower pursuant to (a) that certain Second Amended and Restated
Credit Agreement dated as of the date hereof by and among, inter alia, FSP and
Bank of America, N.A., or (b) any agreement which has been filed by Borrower
with the Securities and Exchange Commission (the “SEC”) as an exhibit to
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2013, or any other report or registration statement subsequently filed by the
Company with the SEC, and in each case, listed on Schedule ___ attached hereto.

 

8.   Borrower is not required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

 

9.   No authorization, approval or consent of, and no filing or registration
with, any United States federal, New York state or Maryland state governmental
or regulatory authority or agency is required on the part of Borrower for the
execution, delivery or performance by the Borrower of the Credit Documents.

 

Exhibit B
(Opinion Matters)

 

 

 

Exhibit D

Form of Amended and Restated Note

_______________, 2014

For Value Received, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of October 29, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Amended and Restated Note (this “Note”) is referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. The Borrower may not reborrow any
portion of the Loan once repaid. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Loan made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to New York’s principles of conflicts
of laws).

 

This Note amends, restates and supersedes in its entirety the Note dated as of
August 26, 2013 (the “Existing Note”) from the Borrower and certain of
Borrower’s Wholly-Owned Subsidiaries made payable to the order of the Lender.
Upon execution and delivery by the Borrower of this Note, this Note shall
replace in its entirety the Existing Note, and shall immediately evidence all of
the outstanding indebtedness under the Existing Note. The Borrower hereby agrees
that the indebtedness embodied in and evidenced by this Note is the same
indebtedness embodied and evidenced by the existence of the Existing Note and
that such indebtedness is a continuing obligation of the Borrower, and has been
and continues to be fully enforceable, absolute and in existence. Borrower
acknowledges that the Borrower does not have any offsets, defenses or
counterclaims to the Existing Note, and to the extent the Borrower may have any
claim, the Borrower hereby WAIVES and RENOUNCES any such claim. 

[Remainder of Page Intentionally Blank]

 

Exhibit D
(Form of Note)

 

 

In Witness Whereof, the parties hereto have caused this Note to be duly executed
as of the date first above written.

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By:____________________________________
Name:_______________________________
Title:_________________________________

 

D-2

 

Loan and Payments with Respect Thereto

Date Type of Loan Made Amount of Loan Made End of Interest Period Amount of
Principal or Interest Paid This Date Outstanding Principal Balance This Date
Notation Made By ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________

D-3

 

Exhibit E

Form of Compliance Certificate

Financial Statement Date: _______________, _____

To:   Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements] 

1.   The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.   The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.   The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.   A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

Exhibit E

(Form of Compliance Certificate)

 

 



[select one:]

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:]

4.   The representations and warranties of the Borrower contained in Article V
of the Agreement are true and correct in all material respects on and as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) except that (i) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

5.   The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects as of the
Financial Statement Date covered by this Certificate.

 

6.   The updates to Schedules 5.21 and 5.13(a) attached hereto and the list of
all Projects Under Development attached hereto are true and accurate on and as
of the Financial Statement Date covered by this Certificate.

E-2

 

In Witness Whereof, the undersigned has executed this Certificate as of
_______________, _____.

 

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By:____________________________________
Name:_______________________________
Title:_________________________________

 

E-3

 

Schedule 1

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]



(in thousands, except percentages and ratios)

1.   Maximum Leverage Ratio

  Total
Indebtedness Total Asset
Value Indebtedness to
Total Asset
Value        

Not to exceed 60%

Total Asset Value

 

Unencumbered Asset Value  (see Schedule A)   Encumbered Asset Value (see
Schedule B)   Unrestricted Cash   Cash Equivalents   Book value of unimproved
land holdings   Book value of construction in progress   Carrying value of
performing mortgage loans         Assets Held for Syndication         Mortgage
Loan Receivable   Investment in Sponsored REITs   Total Asset Value  

Total Indebtedness

 

Loan Balance   Derivative Termination Value   Secured Debt   Other Indebtedness
  Consolidated Parties’ Equity Percentage of
     Indebtedness of Unconsolidated Affiliates

 

 

Total Indebtedness  





 

2.   Maximum Secured Leverage Ratio   $                    

 

Secured Indebtedness of the Consolidated Parties       Total Asset Value   % of
Secured Indebtedness over Total Asset Value   Maximum % of secured Indebtedness
not to exceed 30% of Total
Asset Value

 

 

3.   Minimum Fixed Charge Coverage Ratio

 

  Adjusted EBITDA Fixed Charges Adjusted EBITDA to
Fixed Charge Ratio Minimum 1.5:1 $    

4.   Maximum Unencumbered Leverage Ratio.

 

Unsecured Indebtedness Unencumbered
Asset Value Leverage Ratio       Not to exceed 60% and no one Property to exceed
20%

 

 

5.   Minimum Unsecured Interest Coverage

 

Quarterly Unencumbered NOI Interest Expense NOI to Interest
Expense       Equal to 1.75:1 or more

 

 



-2-

 

6.   Minimum Tangible Net Worth[1]

 

Total Assets, less:  $  Book Value of Intangible Assets      Write-up of book
value subsequent to Balance Sheet date      Subscriptions Receivable      Total
Liabilities      Tangible Net Worth      Required Net Worth      Required as of
6/30/2014  $810,783,000.00  Equity Offering after 10/__/2014 (add 75% of net
proceeds from equity offerings)      ATM Equity Offering after 10/__/2014 (add
75% of net proceeds from equity offerings)      Required Net Worth 
 ___________        

  



 

 

[1]Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

 

-3-

 

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

Schedule A

Unencumbered Asset Value Date Cap Rate Unencumbered
Asset Value Quarterly NOI $     Annual NOI x4       $

7.0%/7.5%3

 

$ Acquisition costs of new properties     $ Unencumbered Asset Value     $

Schedule B

Unencumbered Asset Value Date Cap Rate Unencumbered
Asset Value Quarterly NOI $     Annual NOI x4       $ 7.0%/7.5%4   $
[Acquisition costs of new properties]     $ Encumbered Asset Value     $

 

 

 



37.0% for CBD or Urban Infill Property/7.5% for Suburban Property

47.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

 

-4-

 

Franklin Street Properties Corp.
Consolidated Balance Sheets

(Audited/Unaudited)

__________ [Date]

[To be inserted]

 

 

 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]

[To be inserted]

 

EBITDA     Net Income     Non-recurring/Extraordinary /GOS/Acq Cost     Interest
including deferred financing costs     Taxes     Depreciation & Amortization    
Amortization of leases (in revenue)     Pro Rata Share Unconsolidated Affiliates
_______________ _______________ EBITDA     Capital Item allowance ($.30 sf/year)
_______________ _______________ Adjusted EBITDA    

 

 

Franklin Street Properties Corp.
Financial Covenants

Quarterly Debt Service

_________________ [Date]

 

Interest Expense:

 

 

Franklin Street Properties Corp.
Property NOI

_________________ [Date]

 

            Actual Actual           Cost Q NOI Q NOI  

Name

City

State

S.F.

Most
Recent FQ

Most
Recent FQ

Same
Quarter
Prior Year

                       
 
 
       
 
 
  Unencumbered NOI       Property NOI for the quarter       Less: Capital Item
allowance ($.30 sf/year, including acquisitions)     (a) Adjustment for
management fees to 3%                Property NOI for the quarter       Less:
New acquisitions (if less than 4 quarters)       Less: Capital Item allowance
($.30 sf/year, including acquisitions)     (a) Adjustment for management fees to
3%        NOI for Unencumbered Asset Value calculation       Cap rate per loan
agreement 7.0%/7.5% 7.0%/7.5%   Value of the Properties:       Calculated above
      Acquisitions at cost       Unencumbered Asset Value       Encumbered NOI  
  (a) NOI is net of actual management fees paid, adjustment is to
(increase)/decrease fees to 3% level

 

 

 

Franklin Street Properties Corp.
Management Fee Calculation[2]

_________________ [Date]

 

    9 Months    6 Months    3 Months  Calculation:                Total rental
revenue for 10-Q                Excluded revenues:                Amort -
Favorable lease             —    Lease Induce/Rent reduct             —    FASB
13 Revenue             —    Total excluded revenues   —      —      —     Gross
revenues  $—     $—     $—    3% of Gross Revenues  $—     $—     $—    Less
Actual management fees charged:                Adjustment required  $—    
$—     $—   

 

 

 



2To be adjusted as appropriate to determine management fees for the quarter.

 

 

 

 

Franklin Street Properties Corp.
Pricing Grid

_________________ [Date]

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Borrower’s Credit Rating pursuant to the following grid:

 

Level Credit Rating Eurodollar Rate Margin and Letters of Credit Base Rate
Margin I A-/A3 (or higher) 105.0 bps 5.0 bps II BBB+/Baa1 115.0 bps 15.0 bps III
BBB/Baa2 135.0 bps 35.0 bps IV BBB-/Baa3 165.0 bps 65.0 bps V <BBB-/Baa3 215.0
bps 115.0 bps

 

 

 

Exhibit F-1

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each][3] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.][4] Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 



 

 



3For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment if from a single Assignor, choose the first
bracketed language. If the assignment if from multiple Assignors, choose the
second bracketed language.

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 

Exhibit F-1-1

(Form of Assignment and Assumption)



 

 

 

 

5.Assignor[s]: ______________________________

______________________________

    6.Assignee[s]: ______________________________

______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

    7.Borrower(s): Franklin Street Properties Corp.

    8.Administrative Agent: Bank of Montreal, as the administrative agent under
the Credit Agreement

    9.Credit Agreement: Amended and Restated Credit Agreement, dated as of
October 29, 2014, among Franklin Street Properties Corp., the Lenders from time
to time party thereto, and Bank of Montreal, as Administrative Agent

    10.Assigned Interest[s]:

Loan(s)

 

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate
Amount of
Commitment
for all Lenders[5]

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment[6]

CUSIP
Number

    Loan
Commitment $____________ $_________ ____________%       ____________
$_____________ $_________ ____________%       ____________ $_____________
$_________ ____________%  

 

 

 



5Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

6Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



F-1-2

 

Term Loan

 

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate
Amount of
Commitment
for all Lenders[7]

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment[8]

CUSIP
Number

    Term Loan Commitment $_____________ $_________ ___________%      
____________ $_____________ $_________ ___________%  

    11.[Trade Date: __________________]

Effective Date: __________________, 20__ [to be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the register
therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:





7To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

8Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



F-1-3

 

Assignor:

[Name of Assignor]



By:____________________________________

      Title:_________________________________

Assignee:

[Name of Assignee]



By:____________________________________

      Title:_________________________________

[Consented to and][9]

Bank of Montreal,

as Administrative Agent

By:

Title:

[Consented to:][10]

By:

Title:

 



 

 



9To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

10To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



F-1-4

 

Annex 1 to Assignment and Assumption
Franklin Street Properties Corp. – Credit Agreement

Standard Terms and Conditions for
Assignment and Assumption

Section 1.   Representations and Warranties.

   Section 1.1.   Assignor. [The] [Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the] [[the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of their
Subsidiaries or Affiliates or any other Person of any of its respective
obligations under any Loan Document.

   Section 1.2.   Assignee. [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

F-1-5

 

 

Section 2.   Payments.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

Section 3.   General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
New York’s principles of conflicts of law).

F-1-6

 

Exhibit F-2

Form of Administrative Questionnaire

Administrative Details Reply Form



Fax along with commitment letter to: [______________________________]  
[______________________________]     I.                        Borrower Name:
Franklin Street Properties Corp.   $220,000,000 Senior Unsecured Credit Facility
   



II.Legal Name of Lender for Signature Page:

III.Name of Lender for any eventual tombstone:

IV.Domestic Address

V.Eurodollar Address:



VI.Contact Information

 

  Credit Contact Operations Contact Legal Counsel Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Telephone
 
 
 
Facsimile:
 
 
 
E Mail Address:
 
 
 

 

  Bid Contract Draft Documentation Contract Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
Telephone
 
 
Facsimile:
 
 
E Mail Address:
 
 
     

 

EXHIBIT F-2-1
(Form of Administrative Questionnaire)

 

 

VII.Lender’s Fed Wire Payment Instructions

Pay to:

_________________________________________________________________

(Name of Lender)

_________________________________________________________________

(ABA#) (City/State)

_________________________________________________________________

(Account #) (Account Name)

_________________________________________________________________

(Attention)

VIII.Organizational Structure:

Foreign Br., organized under which laws, etc.
___________________________________

Lenders Tax ID: ___________________________________

Tax withholding Form Attached (For Foreign Buyers)

[___]      Form W-9

[___]      Form W-8

[___]      Form 4224 effective: _______________

[___]      Form 1001

[___]      W/Hold ____% Effective _______________

[___]      Form 4224 on file with Bank of Montreal from pervious current years
transaction ______

IX.Bank of Montreal Payment Instructions:

Payto:             BMO Harris Bank, N.A.                    Chicago, IL
                   ABA # 0710 00288                    Acct Name: Bank of
Montreal                    Acct No: _____________                    Attention:
Agency Services                    Reference: Franklin Street















X.Name of Authorized Officer:

Name: _________________________________________________________________

Signature: _______________________________________________________________

Date: _________________________________________________________________

F-2-2

 

 

Exhibit G

Form of Subsidiary Guaranty

Continuing Guaranty

For Value Received, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Franklin Street Properties Corp., a
Maryland corporation, (the “Borrower”) by Bank of Montreal, as Administrative
Agent and a Lender and the other lenders party to that certain Amended and
Restated Credit Agreement dated as of October 29, 2014 (as amended, restated,
extended, supplemented, or otherwise modified in writing from time to time, the
“Agreement”) by and among Borrower, Bank of Montreal and the other lenders from
time to time party thereto (Bank of Montreal together with such lenders from
time to time party to the Agreement are collectively referred to herein as the
“Lender”), the undersigned Guarantor (the “Guarantor”) hereby furnishes its
guaranty as follows:

1.   Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees
to Lender the full and prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of the Guaranteed Obligations (as hereafter defined) and the
punctual performance of all of the terms contained in the documents executed by
the Borrower in favor of Lender in connection with the Guaranteed Obligations.
This Guaranty is a guaranty of payment and performance and is not merely a
guaranty of collection. As used herein, the term “Guaranteed Obligations” means
any and all existing and future indebtedness, obligations, and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Lender arising under the Agreement and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Agreement with respect to any loan or letter of credit
thereunder (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, reasonable attorneys’ fees and
expenses incurred by the Lender in connection with the collection or enforcement
thereof). Without limiting the generality of the foregoing, the Guaranteed
Obligations shall include any such indebtedness, obligations, and liabilities of
the Borrower to the Lender arising under the Agreement and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Agreement with respect to any loan or letter of credit
thereunder (including all renewals, extensions, amendments, refinancings and
other modifications thereof) which may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors

 



Exhibit G

(Form of Subsidiary Guaranty)



 

 

 

generally (collectively, “Debtor Relief Laws”), and shall include interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws. Anything contained herein to the contrary
notwithstanding, the obligations of the Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

2.   No Setoff or Deductions; Taxes; Payments. The Guarantor shall to the extent
permitted by applicable Laws make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any Indemnified
Taxes. If, however, applicable Laws require the Guarantor to withhold or deduct
any Taxes, such Taxes shall be withheld or deducted in accordance with such Laws
as determined by the Guarantor taking account the information and documentation
to be delivered pursuant to the Agreement. To the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Guarantor shall be increased in accordance with Section 3.01 of the Agreement so
that after any required withholding or deduction the Lender receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

 

3.   Rights of Lender. The Guarantor consents and agrees that the Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.

G-2

 

 

4.   Certain Waivers. The Guarantor waives to the fullest extent permitted by
law (a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lender) of the liability of the Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Lender to proceed against the Borrower, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
Lender ’s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by the Lender;
(f) any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty and (g) any and all other defenses or benefits that may be derived from
or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash.

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

5.   Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6.   Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender or facilities provided by
the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lender and shall
forthwith be paid to the Lender to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

G-3

 

 

7.   Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall,
unless earlier released in accordance with the Agreement, remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid in full in cash and any commitments of the
Lender or facilities provided by the Lender with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or the Lender
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction. The obligations
of the Guarantor under this paragraph shall survive termination of this
Guaranty.

 

8.   Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. During the continuance of an Event of
Default under the Agreement, any such obligation or indebtedness of the Borrower
to the Guarantor shall be enforced and performance received by the Guarantor as
trustee for the Lender and the proceeds thereof shall be paid over to the Lender
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.

 

9.   Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender.

 

10.   Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Lender’s rights under this Guaranty or in
respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Lender in any proceeding under any Debtor Relief Laws. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

G-4

 

 

11.   Miscellaneous. The Lender’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations. No provision of this Guaranty may be waived, amended, supplemented
or modified, except by a written instrument executed by the Administrative Agent
(with approval of the Required Lenders) and the Guarantor. No failure by the
Lender to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Lender and the
Guarantor in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantor for the
benefit of the Lender or any term or provision thereof. Capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Agreement.

 

12.   Condition of Borrower. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Lender has no duty, and the Guarantor is
not relying on the Lender at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).

 

13.   Setoff. If an Event of Default has occurred and is continuing and if and
to the extent any payment is not made when due hereunder, the Lender may setoff
and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with the Lender.

 

14.   Representations and Warranties. The Guarantor represents and warrants that
(a) it is organized and resident in the United States of America; (b) it is duly
organized and in good standing under the laws of the jurisdiction of its
organization and has full capacity and right to make and perform this Guaranty,
and all necessary authority has been obtained; (c) this Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(d) the making, existence, and performance of this Guaranty does not and will
not violate the provisions of any applicable law, regulation or order, and does
not and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and
(e) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.

G-5

 

 

15.   Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Lender (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Lender and its successors and permitted assigns under the
Agreement. The Guarantor hereby irrevocably (i) submits to the non exclusive
jurisdiction of any United States Federal or State court sitting in the State of
New York, City of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by the Lender in connection with such action or proceeding shall be
binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor. The Guarantor agrees that, subject to the
Section 10.07 of the Agreement, the Lender may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations, any and all
information in the Lender’s possession concerning the Guarantor this Guaranty
and any security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to the Guarantor at its address set forth below or at such other
address in the United States as may be specified by the Guarantor in a written
notice delivered to the Lender at such office as the Lender may designate for
such purpose from time to time in a written notice to the Guarantor.

 

16.   Waiver of Jury Trial; Final Agreement. To the extent allowed by applicable
law, the Guarantor and the Lender each irrevocably waives trial by jury with
respect to any action, claim, suit or proceeding on, arising out of or relating
to this Guaranty or the Guaranteed Obligations. This Guaranty represents the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements between the parties. There
are no unwritten oral agreements between the parties.

Executed this ___ day of ________________, _____.

 

 

 



[Name of Guarantor]

 

 

By: ___________________________________

     Name:_______________________________

     Title:________________________________

     Address:_____________________________

G-6

 

Exhibit I-1

Form of
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
October 29, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”),
the Lenders from time to time party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.





[Name of Lender]

 

 

By: ___________________________________

     Name:_______________________________

     Title:________________________________

 

     Date:______________________________, 20[__]

 

 

Exhibit I-2

Form of
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
October 29, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”),
the Lenders from time to time party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Name of Participant]

 

 

By: ___________________________________

     Name:_______________________________

     Title:________________________________

 

     Date:______________________________, 20[__]

 

 

 

Exhibit I-3

Form of
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
October 29, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”),
the Lenders from time to time party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

[Name of Participant]

 

 

By: ___________________________________

     Name:_______________________________

     Title:________________________________

 

     Date:______________________________, 20[__]

 

 

Exhibit I-4

Form of
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
October 29, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”),
the Lenders from time to time party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Name of Lender]

 

 

By: ___________________________________

     Name:_______________________________

     Title:________________________________

 

     Date:______________________________, 20[__]

 

 

 

Schedule 1

Released Borrower Entities

Wholly-Owned Subsidiaries that were Borrowers under the Original Credit
Agreement, as of August 26, 2013

 

Name Jurisdiction of Organization FSP 121 South Eighth Street LLC Delaware FSP
1410 East Renner Road LLC Delaware FSP 1999 Broadway LLC Delaware FSP 380
Interlocken Corp. Delaware FSP 390 Interlocken LLC Delaware FSP 4807 Stonecroft
Boulevard LLC Delaware FSP 4820 Emperor Boulevard LLC Delaware FSP 909 Davis
Street LLC Delaware FSP 999 Peachtree Street LLC Delaware FSP Addison Circle
Corp. Delaware FSP Addison Circle Limited Partnership Texas FSP Addison Circle
LLC Delaware FSP Blue Lagoon Drive Corp. Delaware FSP Blue Lagoon Drive LLC
Delaware FSP Collins Crossing Corp. Delaware FSP Collins Crossing Limited
Partnership Texas FSP Collins Crossing LLC Delaware FSP Dulles Virginia LLC
Delaware FSP East Baltimore Street LLC Delaware FSP Eden Bluff Corporate Center
I LLC Delaware FSP Eldridge Green Corp. Delaware FSP Eldridge Green Limited
Partnership Texas FSP Eldridge Green LLC Delaware

 

 

 

Name Jurisdiction of Organization FSP Forest Park IV LLC Delaware FSP Forest
Park IV NC Limited Partnership North Carolina FSP Greenwood Plaza Corp. Delaware
FSP Hillview Center Limited Partnership Massachusetts FSP Holdings LLC Delaware
FSP Innsbrook Corp. Delaware FSP Investments LLC Massachusetts FSP Lakeside
Crossing I LLC Delaware FSP Legacy Tennyson Center LLC Delaware FSP Liberty
Plaza Limited Partnership Texas FSP Montague Business Center Corp. Delaware FSP
Northwest Point LLC Delaware FSP One Legacy Circle LLC Delaware FSP One Overton
Park LLC Delaware FSP One Ravinia Drive LLC Delaware FSP Park Seneca Limited
Partnership Massachusetts FSP Park Ten Development Corp. Delaware FSP Park Ten
Development LLC Delaware FSP Park Ten Limited Partnership Texas FSP Park Ten LLC
Delaware FSP Park Ten Phase II Limited Partnership Texas FSP Property Management
LLC Massachusetts FSP Protective TRS Corp. Massachusetts FSP River Crossing LLC
Delaware FSP Westchase LLC Delaware FSP Willow Bend Office Center Corp. Delaware
FSP Willow Bend Office Center Limited Partnership Texas FSP Willow Bend Office
Center LLC Delaware FSP 1001 17th Street LLC Delaware

 

-2-

 

Schedule 2.01

Commitments
and Applicable Percentages



LENDER   Term Loan Commitment    Applicable Percentage              Bank of
Montreal  $50,000,000.00    22.7272727273% PNC Bank, National Association 
$50,000,000.00    22.7272727273% Capital One Bank, National Association 
$40,000,000.00    18.1818181818% Citizens Bank, N.A.  $30,000,000.00  
 13.6363636364% TD Bank, N.A.  $25,000,000.00    11.3636363656% Regions
Financial Corporation  $15,000,000.00    6.8181818182% Branch Banking and Trust
Company  $10,000,000.00    4.5454545454% Total:  $220,000,000.00  
 100.0000000000%

 

 

 

Schedule 5.05

Supplement to Interim Financial Statements

None.

 

 

 

Schedule 5.06

Litigation

None.

 

 

 

Schedule 5.09

Environmental Disclosure Items

None.

 

 

 

Schedule 5.12(d)

Pension Plan Obligations

None.

 

 

 

Schedule 5.13

Subsidiaries; Other Equity Investments

Part (a). Subsidiaries.



  Name Form of Entity Jurisdiction of
Organization 1 FSP 121 South Eighth Street LLC limited liability company
Delaware 2 FSP 1001 17th Street LLC limited liability company Delaware 3 FSP
1999 Broadway LLC limited liability company Delaware 4 FSP 380 Interlocken Corp.
corporation Delaware 5 FSP 390 Interlocken LLC limited liability company
Delaware 6 FSP 4807 Stonecroft Boulevard LLC limited liability company Delaware
7 FSP 4820 Emperor Boulevard LLC limited liability company Delaware 8 FSP 5010
Street LLC limited liability company Delaware 9 FSP 505 Waterford LLC limited
liability company Delaware 10 FSP 801 Marquette Avenue LLC limited liability
company Delaware 11 FSP 909 Davis Street LLC limited liability company Delaware
12 FSP 999 Peachtree Street LLC limited liability company Delaware 13 FSP
Addison Circle Corp. corporation Delaware 14 FSP Addison Circle Limited
Partnership limited partnership Texas 15 FSP Addison Circle LLC limited
liability company Delaware 16 FSP Blue Lagoon Drive Corp. corporation Delaware
17 FSP Blue Lagoon Drive LLC limited liability company Delaware 18 FSP Collins
Crossing Corp. corporation Delaware 19 FSP Collins Crossing Limited Partnership
limited partnership Texas 20 FSP Collins Crossing LLC limited liability company
Delaware 21 FSP Dulles Virginia LLC limited liability company Delaware 22 FSP
East Baltimore Street LLC limited liability company Delaware 23 FSP Eden Bluff
Corporate Center I LLC limited liability company Delaware 24 FSP Eldridge Green
Corp. corporation Delaware 25 FSP Eldridge Green Limited Partnership limited
partnership Texas 26 FSP Eldridge Green LLC limited liability company Delaware
27 FSP Emperor Boulevard Limited Partnership limited partnership Delaware 28 FSP
Forest Park IV LLC limited liability company Delaware 29 FSP Forest Park IV NC
Limited Partnership limited partnership North Carolina 30 FSP GN Dallas LLC
limited liability company Delaware 31 FSP Greenwood Plaza Corp. corporation
Delaware 32 FSP Hillview Center Limited Partnership limited partnership
Massachusetts 33 FSP Holdings LLC limited liability company Delaware 34 FSP
Innsbrook Corp. corporation Delaware 35 FSP Investments LLC limited liability
company Massachusetts 36 FSP Irving Texas LLC limited liability company Delaware

 

 

 

  Name Form of Entity Jurisdiction of
Organization 38 FSP Legacy Tennyson Center LLC limited partnership Texas 39 FSP
Liberty Plaza Limited Partnership limited partnership Texas 40 FSP Montague
Business Center Corp. corporation Delaware 41 FSP Northwest Point LLC limited
liability company Delaware 42 FSP One Overton Park LLC limited liability company
Delaware 43 FSP One Legacy Circle LLC limited liability company Delaware 44 FSP
One Ravinia Drive LLC limited liability company Delaware 45 FSP Park Seneca
Limited Partnership limited partnership Massachusetts 46 FSP Park Ten
Development Corp. corporation Delaware 47 FSP Park Ten Development LLC limited
liability company Delaware 48 FSP Park Ten Limited Partnership limited
partnership Texas 49 FSP Park Ten LLC limited liability company Delaware 50 FSP
Park Ten Phase II Limited Partnership limited partnership Texas 51 FSP Property
Management LLC limited liability company Massachusetts 52 FSP Protective TRS
Corp. corporation Massachusetts 53 FSP PT Houston LLC limited liability company
Delaware 54 FSP REIT Protective Trust trust Massachusetts 55 FSP River Crossing
LLC limited liability company Delaware 56 FSP Westchase  LLC limited liability
company Delaware 57 FSP Willow Bend Office Center Corp. corporation Delaware 58
FSP Willow Bend Office Center LLC limited liability company Delaware 59 FSP
Willow Bend Office Center Limited Partnership limited partnership Texas

 

-2-

 

Part (b). Sponsored REITs

Sponsored REIT Name Form of Entity Jurisdiction of Organization   FSP 1441 Main
Street Corp. corporation Delaware   FSP 1441 Main Street LLC limited liability
company Delaware   FSP 1441 Main Street TRS Corp. corporation Delaware   FSP
1441 Main Street Trust trust Delaware   FSP 303 East Wacker Drive Corp.
corporation Delaware   FSP 303 East Wacker Drive LLC limited liability company
Delaware   FSP 385 Interlocken Development Corp. corporation Delaware   FSP 385
Interlocken LLC limited liability company Delaware   FSP 50 South Tenth Street
Corp. Liquidating Trust N/A N/A   FSP 505 Waterford Corp. Liquidating Trust N/A
N/A   FSP 5601 Executive Drive Corp. Liquidating Trust N/A N/A   FSP Centre
Pointe V Corp. corporation Delaware   FSP Centre Pointe V LLC limited liability
company Delaware   FSP Energy Tower I Corp. corporation Delaware   FSP Energy
Tower I Limited Partnership limited partnership Texas   FSP Energy Tower I LLC
limited liability company Delaware   FSP Galleria North Corp. Liquidating Trust
N/A N/A   FSP Grand Boulevard Corp. corporation Delaware   FSP Grand Boulevard
LLC limited liability company Delaware   FSP Highland Place I Corp. corporation
Delaware   FSP Lakeside Crossing II Corp. corporation Delaware   FSP Lakeside
Crossing II LLC limited liability company Delaware   FSP Monument Circle Corp.
corporation Delaware   FSP Monument Circle LLC limited liability company
Delaware   FSP Phoenix Tower Corp. Liquidating Trust N/A N/A   FSP Satellite
Place Corp. corporation Delaware   FSP Union Centre Corp. corporation Delaware  
FSP Union Centre LLC limited liability company Delaware

 

-3-

 

Schedule 5.21

Unencumbered Asset Pool Properties

Eligible Unencumbered Property Pool Properties

  Name City State Type S.F. CBD &
Urban
Infill Suburban 1 FSP Park Seneca Charlotte NC Office 109,674   X 2 FSP Hillview
Center Milpitas CA Office 36,288 X   3 FSP Forest Park Charlotte NC Office
62,212   X 4 FSP Centennial Technology Cent Colorado Springs CO Office 110,405  
X 5 FSP Willow Bend Office Center Plano TX Office 117,050   X 6 FSP Meadow Point
Corp Chantilly VA Office 138,537   X 7 FSP Timberlake Chesterfield MO Office
232,766   X 8 FSP Federal Way Federal Way WA Office 117,010   X 9 FSP Northwest
Point Elk Grove Village IL Office 176,848   X 10 FSP Timberlake East
Chesterfield MO Office 116,197   X 11 FSP Park Ten LP Houston TX Office 157,460
  X 12 FSP Montague Business Center San Jose CA Office 145,951 X   13 FSP
Addison Circle Corp. Addison TX Office 293,926 X   14 FSP Collins Crossing Corp.
Richardson TX Office 298,766 X   15 FSP Innsbrook Corp Glen Allen VA Office
298,456   X 16 FSP 380 Interlocken Corp Broomfield CO Office 240,184   X 17 FSP
Blue Lagoon Drive Corp Miami FL Office 212,619 X   18 FSP Eldridge Green Corp
Houston TX Office 248,399 X   19 FSP Greenwood Plaza Englewood CO Office 196,236
X   20 FSP River Crossing Indianapolis IN Office 205,059 X   21 FSP Park Ten
Phase II Corp. Houston TX Office 156,746   X 22 Liberty Plaza Addison TX Office
218,934 X   23 One Overton Place Atlanta GA Office 387,267 X   24 390
Interlocken Corp Broomfield CO Office 241,516   X 25 FSP East Baltimore
Baltimore MD Office 325,445 X   26 Lakeside Crossing Sl. Louis MO Office 127,778
  X 27 Loudoun Tech Center Dulles VA Office 136,658   X 28 Stonecroft-Chantilly
Chantilly VA Office 111,469   X 29 Eden Bluff - Eden Prairie Eden Prairie MN
Office 153,028   X 30 121 South 8th Street Minneapolis MN Office 475,012 X   31
Emperor Boulevard Durham NC Office 259,531   X 32 Legacy Tennyson Center Plano
TX Office 202,600   X 33 One Legacy Circle Plano TX Office 214,110 X   34 909
Davis Evanston IL Office 195,245 X   35 One Ravinia Atlanta GA Office 386,603 X
 

 

 

 

  Name City State Type S.F. CBD &
Urban
Infill Suburban 37 FSP 999 Peachtree Street Atlanta GA Office 621,946 X   38 FSP
1999 Broadway Denver CO Office 673,839 X   39 FSP 1001 17th Street Denver CO
Office 655,420 X  

 

-2-

 

Schedule 7.02(g)

Investments

None.

 

 

 

Schedule 7.08

Transactions with Affiliates

None.

 

 

 

Schedule 10.02

Administrative Agent’s Office;
Certain Addresses for Notices

Borrower:

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880

Attention: Chief Financial Officer

Telephone: (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@franklinstreetproperties.com

 

With an electronic mail copy to: bfournier@franklinstreetproperties.com,
scarter@franklinstreetproperties.com, gcarter@franklinstreetproperties.com,
jdemeritt@franklinstreetproperties.com

With a copy to:      WilmerHale

60 State Street

Boston, Massachusetts 02109

Attention: Kenneth Hoxsie, Esq.

Telephone: (617) 526-6681

Telecopier: (617) 526-6000

Electronic Mail: kenneth.hoxsie@wilmerhale.com

[Administrative Agent address on following page(s)]

 

 

Administrative Agent:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois 60603

Attn: Edward Andjulis

Telephone: (312) 461-2290

Electronic Mail: Edward.Andjulis@bmo.com and GFSAgencyUS@bmo.com

Administrative Agent’s Closing Contact

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois 60603

Attn: Alicia Garcia

Telephone: (312) 461-7017

Electronic Mail: Alicia.garcia@bmo.com

-2-

 

Other Notices as Administrative Agent:

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts 02110

Attn: Lloyd Baron

Telephone: (617) 960-2372

Electronic Mail: Lloyd.Baron@bmo.com

-3-

 

Lenders:

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts 02110

Attn: Lloyd Baron

Telephone: (617) 960-2372

Electronic Mail: Lloyd.baron@bmo.com

-4-

 

Schedule 10.06(b)(v)

Competitors of Borrower

Boston Properties, Inc.

Brandywine Realty Trust

Brookfield Office Properties, Inc.

Camden Property Trust

CB Richard Ellis Group, Inc

CommonWealth REIT

Corporate Office Properties Trust

Douglas Emmett, Inc.

DTC Real Estate

Duke Realty Corporation

Equity Office Management, L.L.C.

Equity Residential

Highwoods Properties, Inc.

Kilroy Realty Corporation

Lexington Realty Trust

Liberty Property Trust

Mack-Cali Realty Corporation

MPG Office Trust, Inc.

Parkway Properties, Inc.

PS Business Parks, Inc.

Simon Property Group Inc.

SL Green Realty Corp.

Stifel Nicolaus & Co.

Vornado Realty Trust

Washington Real Estate Investment Trust

W.P. Carey & Co., LLC

 



-5-

 

 